        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 1 of 79




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                              SAN FRANCISCO DIVISION

11
     IN RE SEAGATE TECHNOLOGY LLC                 Case No. 3:16-CV-00523
12   LITIGATION
                                                  CORRECTED DECLARATION OF
13                                                STEFAN BOEDEKER IN SUPPORT OF
                                                  PLAINTIFFS’ MOTION FOR CLASS
14                                                CERTIFICATION

15                                                DATE: Feb. 9, 2018
                                                  TIME: 9:30 a.m.
16                                                DEPT: Hon. Joseph C. Spero
                                                        Courtroom G, 15th Floor
17

18
19

20

21

22

23

24

25

26
27

28


     010581-11 999939 V1
            Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 2 of 79




 1                                                        TABLE OF CONTENTS
                                                                                                                                            Page
 2   I.        INTRODUCTION ...................................................................................................................1
 3             A.        Qualifications ..............................................................................................................1
 4             B.        Case Background .........................................................................................................2
 5             C.        Assignment ..................................................................................................................5
 6             D.        Materials Considered ...................................................................................................5
 7             E.        Structure of the Report ................................................................................................6
 8   II.       SUMMARY OF OPINIONS ...................................................................................................7
 9
     III.      THE HARD DISK DRIVE MARKET....................................................................................7
10   IV.       THEORETICAL FRAMEWORK OF ECONOMIC LOSS .................................................10
11             A.        Demand and Supply in a Competitive Market ..........................................................10
12                       1.         Willingness-to-Pay ........................................................................................10
13                       2.         Willingness-to-Accept ...................................................................................12
14                       3.         Market Equilibrium .......................................................................................13
15             B.        Shifting Demand Curves and Changes in Equilibrium Price ....................................15
16             C.        A Model of Economic Loss .......................................................................................18
17             D.        Consideration of the Supply Side in the Economic Damages
                         Model .........................................................................................................................20
18
19             E.        Approaches to Estimating the Value of Individual Attributes in
                         Composite Products ...................................................................................................21
20   V.        METHODOLOGY OF THE EMPIRICAL STUDY ............................................................22
21             A.        Conjoint Analysis –Methodology..............................................................................22
22             B.        Statistical Estimation Techniques Applied in Conjoint Analysis ..............................24
23   VI.       EMPIRICAL STUDY ...........................................................................................................26
24             A.        Pre-Test Study ...........................................................................................................30
25             B.        Choice Based Conjoint Study ....................................................................................34
26   VII.      ECONOMIC LOSS CALCULATION..................................................................................40
27             A.        Four-Step Estimation Process....................................................................................40
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - i
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
         Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 3 of 79




 1             B.         Market Simulations in Conjoint Analyses .................................................................42

 2             C.         Quantification of Economic Loss Based on Conjoint Analysis
                          Supported by Market Simulations .............................................................................44
 3
               D.         Study Results .............................................................................................................46
 4
               E.         Confidence Interval for the Point Estimates ..............................................................51
 5
     VIII.     SUMMARY AND CONCLUSION ......................................................................................54
 6
     REFERENCES ..................................................................................................................................56
 7
     APPENDIX -RESULTS OF CONJOINT ANALYSIS FOR DIFFERENT
 8        SUB-SAMPLES ....................................................................................................................57

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - ii
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
         Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 4 of 79




 1                                                              TABLE OF FIGURES
                                                                                                                                 Page
 2   Figure 1: Market Shares of Hard Drive Makers .................................................................................. 9
 3   Figure 2: Exabytes Shipped by Seagate and Western Digital ............................................................. 9
 4   Figure 3: Average Selling Price of Hard Drives in USD .................................................................. 10
 5   Figure 4: Willingness-to-Pay and Demand ....................................................................................... 12
 6   Figure 5: Willingness-to-Accept and Supply ................................................................................... 13

 7   Figure 6: Supply & Demand.............................................................................................................. 14

 8   Figure 7: Shift in the Demand Curve and the Effect of the Equilibrium Price ................................. 16
     Figure 8: Consumer Welfare for Product with and Without a False/Misleading Claim ................... 17
 9
     Figure 9: Difference in the Manufacturers’ Welfare between Producing the Product
10   with and Without the False/Misleading Claim .................................................................................. 18
11   Figure 10: Compensation Required to Make Consumers Whole After Purchasing
     Product with False/Misleading Claim ............................................................................................... 19
12
     Figure 11: Age Distribution of Respondents in the Pre-Test Study .................................................. 31
13
     Figure 12: Regional Distribution of the Respondents in the Pre-Test Study .................................... 32
14
     Figure 13: Income Distribution of the Respondents in the Pre-Test Study ....................................... 32
15
     Figure 14: Most Recent Brand Purchased by Respondents in the Pre-Test Study ............................ 33
16
     Figure 15: Drive-Attributes Chosen by Respondents in the Pre-Test Study ..................................... 33
17
     Figure 16: Importance of Drive-Attributes........................................................................................ 34
18   Figure 17: Survey Quotas by Gender, Age, Income & Geographical Region .................................. 36
19   Figure 18: Educational Attainment of Survey Respondents ............................................................. 37
20   Figure 19: Example of the CBC Choice Menu ................................................................................. 40
21   Figure 20: Attribute Utility Analysis, Seagate Users Only – Monotonicity Constraint .................... 47
22   Figure 21: Level Utility Analysis, Seagate Users Only – Monotonicity Constraint ......................... 48

23   Figure 22: Actual and But-For Demand for a Specific Hard Drive .................................................. 49

24   Figure 23: Point Estimates of Economic Loss Based on Simulation – Seagate Users
     Only – Monotonicity Constraint ........................................................................................................ 50
25
     Figure 24: Point Estimates of Economic Loss Based on Simulation – Seagate Users
26   Only – Monotonicity Constraint ........................................................................................................ 51

27   Figure 25: Confidence Interval for Median Economic Loss at Different Annual Failure
     Rates .................................................................................................................................................. 51
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - iii
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 5 of 79




 1                                           I.     INTRODUCTION
 2   A.       Qualifications
 3            1.       I am a Statistician and an Economist. I received a Bachelor of Science degree in

 4   Statistics and a Bachelors of Arts degree in Business Administration from the University of

 5   Dortmund/Germany in 1988. I received a Master of Science degree in Statistics from the University

 6   of Dortmund/Germany in 1988, and I received a Masters of Arts degree in Economics from the

 7   University of California, San Diego in 1992. I also completed Ph.D. requirements (except

 8   dissertation) in Economics at the University of California, San Diego.

 9            2.       I am currently employed as a Managing Director at the Berkeley Research Group

10   (“BRG”) in one of its Los Angeles area offices at 550 South Hope Street, Suite 2150, Los Angeles,

11   CA, 90071. Prior to joining BRG, I was a Partner at Resolution Economics. I also held Managing

12   Director positions at Alvarez & Marsal, Navigant Consulting, and LECG. I also held partner-level

13   positions at Deloitte & Touche LLP, PricewaterhouseCoopers LLP, and Arthur Andersen LLP. At

14   the three latter firms, I was responsible for the Economic and Statistical Consulting group on the

15   West Coast. Before moving to the United States to attend graduate school, I worked as a statistician

16   for the German Government for three years, from 1986 to 1989.

17            3.       For over 25 years, my work has focused on the application of economic, statistical,

18   and financial models to a variety of areas, such as providing solutions to business problems,
19   supporting complex litigation in a consulting and expert witness role, and conducting economic

20   impact studies in a large variety of industries including, but not limited to, healthcare, retail,

21   technology, entertainment, manufacturing, automotive, energy and utilities, hospitality, and federal,

22   state, and local government agencies.

23            4.       I have extensive experience designing and conducting surveys and empirical studies

24   as well as statistically analyzing results from surveys and empirical studies in both the litigation

25   context as a consultant and/or designated expert and the non-litigation context as a statistical or

26   economic consultant. I have issued numerous expert and rebuttal reports dealing with surveys and
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 1
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 6 of 79




 1   statistical sampling related issues. I have been deposed on numerous occasions, and have also

 2   testified in court regarding survey and statistical sampling-related issues.

 3            5.       I am not an engineer, or a database administrator or a computer hardware specialist. I

 4   do not have an opinion one way or the other about the allegations in this case. Instead, I have relied

 5   on my experience and expertise and have purely applied statistical methodologies based on the

 6   assumptions provided herein as to the alleged false statements at issue in this litigation outlined in

 7   the Consolidated Amended Complaint and per the instructions of plaintiffs’ counsel.

 8            6.       All the facts and circumstances set forth in this report are known to me personally and

 9   I am prepared to testify to them if called upon to do so. My curriculum vitae which includes matters

10   in which I have testified is attached to this report as Exhibit A. BRG is being compensated for its

11   work on this matter based on an agreed upon hourly billing rate schedule. My hourly billing rate for

12   professional services related to this case is $650 and the billing rates of BRG staff supporting me on

13   this engagement range from $150 to $490. BRG’s payment in this matter is not contingent upon my

14   opinions or the outcome of this litigation.

15   B.       Case Background
16            7.       It is my understanding that the defendant Seagate Technology, LLC (“Seagate”) is

17   alleged to have failed to disclose facts about certain of their Drive products at issue in this litigation,

18   namely those bearing model number ST3000DM001 (collectively referred to as “Drives”). It is
19   Plaintiffs’ position that Defendant failed to properly disclose to its customers the annualized failure

20   rate (“AFR”) and the lack of suitability of the Drives in RAID arrays.

21            8.       It is my understanding that Seagate’s statements regarding its failure rates were

22   included in a campaign of other statements regarding the reliability of the Drives at issue in this case.

23   For example, it is alleged that Seagate marketed both the external and internal versions of the

24   Barracuda as highly reliable and dependable. The following statements, among others, appeared on

25   the order page for the Backup Plus on Defendant’s website in 2012 (hereafter “2012 Backup Plus

26   webpage”):
27                     a. “Your digital life safe and sound”

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 2
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 7 of 79




 1                     b. “Backup Plus from Seagate is the simple, one-click way to protect
                          and share your entire digital life—without getting in the way of the
 2                        rest of your life.”
 3                     c. “Up to 4TB capacity for a lifetime of memories”
 4
                       d. “Backup Plus is the family of external drives from Seagate that lets
 5                        you do more with photos and movies, protect everything in your
                          digital life, and manage it all from a single, intuitive dashboard.”
 6
                       e. “Space for everything you've got. No more having to pick and
 7                        choose what you protect.”
 8                     f. “Protect…Photos, videos, and more. Automatically.”
 9                     g. “Life is full of amazing moments you want to remember forever.
10                        The Backup Plus desktop drive lets you set up easy automatic
                          backups of all your stuff, so you know that even if ‘life happens’ to
11                        your computer, your memories are always protected.”

12                     h. “Think of how many photos you’ve shared on Facebook or Flickr.
                          With Backup Plus, you can easily download them right to your
13                        Backup Plus drive, so even more of your life is safe and sound.”
14
              9.       Plaintiffs claimed that statements that are identical or virtually identical to the
15
     appeared on the Backup Plus webpage in 2013, and similar statements appeared there in 2014 and
16
     2015.
17
              10.      Further, I understand from the Consolidated Amended Complaint that Seagate
18
     published reliability and data integrity specifications for the Drives. Specifically, Seagate claimed
19
     that the annualized failure rate (“AFR”) of the Drives was less than 1% and that the maximum non-
20
     recoverable read errors per bits read was 1 per 10E14.
21
              11.      According to the Consolidated Amended Complaint, reports published by Backblaze1
22
     demonstrated that the Drives fail prematurely at extremely high rates. Additionally, Plaintiffs allege
23
     that the reports demonstrate that the Drives do not last nearly as long as comparable hard drives and
24
     that the Drives have an AFR that is much higher than that advertised by Defendant.
25

26
         1
27        Backblaze, Inc. (“Backblaze”) is an online data backup company. Backblaze publishes reports
     on the reliability of the hard drives the company employs in the normal course of its business.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 3
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 8 of 79




 1             12.     In particular, it is my understanding, that Defendant failed to accurately state the true

 2   AFR rate and suitability of the Drives. Instead of the truth, Defendant has claimed, and continues to

 3   claim and market, on its website and in its promotional and informational publications that the

 4   Drives:

 5                     a. Have an annualized failure rate (“AFR”) of less than 1%, and

 6                     b. Is “best fit” for Desktop Redundant Array of Independent Disk
                          (“RAID”) Configurations.
 7
               13.     I understand that plaintiffs seek to certifying the following nationwide class of
 8
     consumers:
 9
                       All individuals in the United States who purchased new, not for resale,
10                     on or before February 1, 2016, at least one Seagate model
                       ST3000DM001 hard drive or at least one drive with any of the
11                     following model numbers on the box it was sold in or on the hard
                       drive’s casing or chassis: STAC3000100, STAC3000102,
12                     STAC3000202, STAC3000402, STAC3000403, STAC3000404,
                       STAC3000602, STAM3000100, STAM3000400, STAY3000100,
13                     STAY3000102, STBC3000101, STBC3000102, STBD3000100,
                       STBM3000100, STBN6000100, STBP12000100, STBV3000100,
14                     STBV3000200, STCA3000101, STCA3000600, STCA3000601,
                       STCA3000602, STCB3000100, STCB3000101, STCB3000201,
15                     STCB3000400, STCB3000401, STCB3000900, STCB3000901,
                       STCP3000100, STCP3000400, STDT3000100, STDT3000400,
16                     STDT3000402, STDT3000600, STDU3000101, STDU3000400,
                       STEB3000100, STEB3000200, STEB3000400, STEG3000100,
17                     STEG3000400, STFM3000100, or STFM3000400.
18   In the alternative, plaintiffs propose the following state classes under the omissions theory in these
19   jurisdictions’ consumer protection laws:
20                     All individuals in the jurisdictions of California, Florida,
                       Massachusetts, New York, South Carolina, South Dakota, Tennessee,
21                     Texas, who purchased new, not for resale, on or before February 1,
                       2016, at least one Seagate model ST3000DM001 hard drive or at least
22                     one drive with any of the following model numbers on the box it was
                       sold in or on the hard drive’s casing or chassis: STAC3000100,
23                     STAC3000102, STAC3000202, STAC3000402, STAC3000403,
                       STAC3000404, STAC3000602, STAM3000100, STAM3000400,
24                     STAY3000100, STAY3000102, STBC3000101, STBC3000102,
                       STBD3000100, STBM3000100, STBN6000100, STBP12000100,
25                     STBV3000100, STBV3000200, STCA3000101, STCA3000600,
                       STCA3000601, STCA3000602, STCB3000100, STCB3000101,
26                     STCB3000201, STCB3000400, STCB3000401, STCB3000900,
                       STCB3000901, STCP3000100, STCP3000400, STDT3000100,
27                     STDT3000400, STDT3000402, STDT3000600, STDU3000101,
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 4
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 9 of 79




 1                     STDU3000400, STEB3000100, STEB3000200, STEB3000400,
                       STEG3000100, STEG3000400, STFM3000100, or STFM3000400.
 2
              14.      My opinions would apply equally to either class.
 3
     C.       Assignment
 4
              15.      I have been retained by counsel for Plaintiffs to develop an economic loss model to
 5
     quantify the damages, if any, suffered by the proposed class that are attributable to the purchase of a
 6
     product that was not as presented and advertised to the consumers. Specifically, I have been retained
 7
     to develop and perform an empirical study to assess the value that customers, who purchase Seagate
 8
     Drives, place on the specific statements outlined in Paragraph 12.
 9
              16.      I have further been asked to use the results of the empirical study and other data to
10
     develop an econometric/statistical model to quantify and estimate class-wide damages to purchasers
11
     of Seagate products with the alleged misstatements due to not receiving benefits and features that
12
     they paid for and that they were led to believe the Seagate Drives possessed.
13
              17.      One could argue that the entirety of the actual purchase price of a Seagate Drive could
14
     be fully included in an economic loss model because the purchasers of a product with a false claim
15
     did not receive what was advertised and what they intended to purchase. In my analysis, I consider
16
     that consumers may still have obtained some value from the purchase of one or more of the Seagate
17
     Drives at issue in this litigation even though they did not provide the features as stated in the alleged
18
     misstatements detailed in Paragraph 12. This implies that the economic loss to the purchaser may
19
     have been less than the entirety of the purchase price of the product. However, it cannot be ruled out
20
     that the economic loss is equal to or even greater than the purchase price. This concept is explained
21
     in detail in Section VII.C
22
     D.       Materials Considered
23
              18.      In forming my opinions for this report, I have considered the following materials:
24
                       a. Consolidated Amended Class Action Complaint, dated May 9, 2016.
25
                       b. Deposition testimony of Chadwick Hauff, dated June 8, 2017.
26
                       c. Deposition testimony of David Schechner, dated June 8, 2017.
27
                       d. Deposition testimony of Joshuah Enders, dated June 8, 2017.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 5
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 10 of 79




 1                     e. Deposition testimony of Dennis Crawford, dated June 15, 2017.

 2                     f. Deposition testimony of Dudley Dortch, dated July 12, 2017.
 3                     g. Deposition testimony of James Hagey, dated July 24, 2017.
 4                     h. Deposition testimony of Nikolas Manak, dated June 20, 2017.
 5
                       i. Deposition testimony of Christopher Nelson, dated June 2, 2017.
 6
                       j. Deposition testimony of Defendant 30(b)(6) Jeffrey Fochtman, dated August 18,
 7                        2017.

 8                     k. In addition, I have considered all materials cited in the text and in the footnotes to
                          this report and the materials produced by Amplitude Research described further
 9                        below. All these materials (or relevant excerpts) are being produced with this
                          report.
10

11   E.       Structure of the Report

12            19.      The remainder of this report is structured as follows:

13                     a. Section II states a summary of my opinions.

14                     b. Section III gives a brief overview of the Hard Disk Drive market.

15                     c. Section IV gives an overview of the methodology starting with the derivation of
                          an economic loss model based on supply, demand, price setting mechanisms, and
16                        the relationship between prices and a consumer’s willingness-to-pay for a product
                          or features of a product.
17

18                     d. Section VI contains a detailed description of the empirical study that I performed.
                          In Section 6, I also introduce Choice Based Conjoint Analysis as a tool to quantify
19                        the impact of changing market conditions on consumers’ choices and willingness-
                          to-pay.
20
                       e. Section VII presents the results from applying advanced statistical estimation
21                        techniques to obtain economic losses suffered by the members of the proposed
                          class based on the results from a conjoint study.
22

23                     f. Section VIII concludes that it is possible to reliably quantify class-wide economic
                          losses given the proposed methodology and the results from a properly designed
24                        and implemented conjoint study. In addition, in this section I provide a damage
                          methodology that proves that for AFRs sufficiently large the consumers are
25                        entitled to a full refund of the purchase price. I further outline how class-wide
                          damages can be reliably calculated utilizing the results from the proposed
26                        methodology.
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 6
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 11 of 79




 1                                        II.   SUMMARY OF OPINIONS
 2            20.      I have been asked to give an opinion on the economic loss suffered by the class given

 3   Seagate’s alleged nondisclosures regarding Annual Failure Rates (“AFR”) of its Drives. If called to

 4   testify at trial, I would opine based on data derived from an empirical consumer study that was

 5   conducted under my design and supervision and the statistical analysis of the data obtained from the

 6   empirical study that there are two possible theories of economic injury suffered by the class.

 7            21.      First, if the jury were to decide that the true failure rates of the Seagate Drives was in

 8   excess of 10%, the economic loss quickly approaches the sales price of the product and even exceeds

 9   the sales price for extremely high failure rates indicating that a Drive with an unreasonably high AFR

10   would be perceived as an economic bad. In those instances, the entire purchase price of the Seagate

11   Drives would be the appropriate measure of economic loss to the class members.

12            22.      Second, if the jury were to decide that the true AFRs of the Seagate Drives were for

13   example 3%, 5%, 8%, or 10% the economic loss of each class member would be 16.9%, 33.7%,

14   59.1%, and 75.4% of the sales price of the Seagate Drive. Applying these percentages to the median

15   sales price of $89 in our study the economic loss per class member would be $15.04 if the failure rate

16   were 3%, $29.99 if the failure rate were 5%, $52.60 if the failure rate were 8%, and $67.11 if the

17   failure rate were 10%.

18            23.      It has to be pointed out that the model can be further refined to enable the
19   quantification of economic losses for different interim AFRs as well as for different sales prices of

20   the Seagate Drives.

21                                 III.     THE HARD DISK DRIVE MARKET
22            24.      A hard disk drive (“HDD” or “Drive”) is a data storage device used for storing and

23   retrieving digital information using rotating disks – which are called platters - coated with magnetic

24   material with motors to spin or “drive” the discs. Data is read in a random- access manner, meaning

25   individual blocks of data can be stored or retrieved in any order rather than sequentially by the use of

26   a moving actuator arm – known as a head arm – to read and write data by magnetically changing or
27   reading areas on the platters pursuant to instructions sent from the computer. In addition to

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 7
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 12 of 79




 1   mechanical components, Drives also have firmware embedded in their memory. Storage capacity of

 2   HDDs is typically measured in terms of gigabytes (“GB”) and terabytes (“TB”). One GB is 1,000

 3   megabytes, and one TB is 1,000 GB, or one million megabytes.

 4             25.     There are two main types of Drives: internal and external. An internal Drive is

 5   installed inside the casing of a computer or a Network Attached Storage (NAS) device. An external

 6   Drive is enclosed in its own casing, has an external power supply, and is connected to a computer

 7   with Universal Serial Bus (“USB”) cables or similar types of connectors.

 8             26.     Some Drives can also be used in NAS and RAID devices. NAS is a computer

 9   appliance that acts as a data storage server. NAS systems are available for commercial and home use,

10   and many individuals use them to share and stream multimedia files to multiple home computers,

11   gaming consoles, tablets, phones, and Smart TVs. A NAS consists of three main components: 1) an

12   enclosure; 2) hardware such as a motherboard, a CPU, and memory; and 3) at least one Drive. RAID

13   is a data storage technology that combines multiple Drives in a single unit for the purposes of data

14   redundancy, performance improvement, or both. Data redundancy refers to the writing of the same

15   data to multiple Drives, such that if one drive fails the data is still available on the other drive(s).

16             27.     The top manufactures in the market are Western Digital, Seagate, and Toshiba.

17   Market shares have remained relatively stable from 2012 to 2016. Western Digital supplied about

18   43.2% of the HDD market in Q1 2016, while Seagate was the second largest supplier with 39.4%
19   market share and Toshiba and other suppliers had a 17.4% market share.2

20

21

22

23

24

25

26
27
         2
             http://www.anandtech.com/show/10315/market-views-hdd-shipments-down-q1-2016/2.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 8
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 13 of 79




 1

 2

 3

 4

 5

 6

 7             Source: Anandtech.com based on data provided by Seagate and Western Digital.
                                      Figure 1: Market Shares of Hard Drive Makers
 8

 9             28.      As can be seen in Figure 2, the total HDD capacity shipped (capacity per drive *

10   volume) by the two largest manufacturers has increased more than 2 times between 2011 and 2015.3

11

12

13

14

15

16

17             Source: Anandtech.com based on data provided by Seagate and Western Digital.
                              Figure 2: Exabytes Shipped by Seagate and Western Digital
18
               29.      HDD average selling prices per unit have hardly changed despite substantial
19
     improvements in capacity. As of September 2017, traditional storage drives cost around 7 to 8 cents
20
     per usable gigabyte.4 As of first quarter 2016, the retail price for a drive manufactured by Seagate or
21
     Western Digital was about $60 (Figure 3).5 The spike in retail prices from 2nd quarter 2011 to 1st
22
     quarter 2012 is likely due to a shortage of critical components caused by flooding in Thailand that
23
     affected several drive manufacturers.6
24

25       3
             http://www.anandtech.com/show/10098/market-views-2015-hard-drive-shipments.
26       4
             https://www.giiresearch.com/report/if119476-hard-disk-drive.html.
         5
27           http://www.anandtech.com/show/10315/market-views-hdd-shipments-down-q1-2016/3.
         6
             http://www.zdnet.com/article/thailand-floods-to-lead-to-hard-drive-shortages-for-months/
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 9
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 14 of 79




 1

 2

 3

 4

 5

 6
                Source: Anandtech.com based on data provided by Seagate and Western Digital.
 7                                Figure 3: Average Selling Price of Hard Drives in USD

 8                         IV.     THEORETICAL FRAMEWORK OF ECONOMIC LOSS

 9              30.      In this section, I use a generic example to describe in basic economic terms how

10   prices are set for products and how it can be tested if damages exist, and if they do exist, how to

11   quantify them and how to determine the appropriate class-wide compensation.

12   A.         Demand and Supply in a Competitive Market

13              1.       Willingness-to-Pay

14              31.      In economic theory, willingness-to-pay is derived from “Utility”. Utility describes a

15   consumer’s preferences and it is a measure of the value or usefulness of a good or service to that

16   consumer.7 Therefore, utility does not have a unit of measurement and many economic books have

17   used the concept of “utils” as a unit of measurement. The empirical study developed in this report

18   associates a monetary value to a consumer’s utility.

19              32.      To explain the concept, let us assume that it is known how much benefit or utility

20   each consumer in a given market derives from a product or service and that a method has been

21   established to express the utility in monetary terms. The willingness-to-pay is highest price a

22   customer is willing to pay for the product, which is based on the perceived utility derived from the

23   product. The consumer will purchase the product if the market price of the product is lower than or

24   equal to his willingness-to-pay but he will not purchase the product if the price is higher than the

25   willingness-to-pay.

26
27
          7
              Hal R. Varian, Intermediate Microeconomics, 8th Edition, 2009, Page 54.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 10
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 15 of 79




 1            33.      In that sense, the individual willingness-to-pay for a product differentiates the buyer

 2   from the non-buyer for a certain product. There is no other correlation between the individual

 3   willingness-to-pay and the market price. In this context, the marginal consumer is defined as the

 4   consumer whose willingness-to-pay equals the market price.

 5            34.      With this knowledge, it is now possible to rank the consumers by their willingness-to-

 6   pay. As an illustrative example, let us assume that the consumer with the highest willingness-to-pay

 7   is willing to spend $220 for a 3 terabyte (“TB”) Drive. If the price of the product were $200, this

 8   consumer would purchase the product but nobody else would. This consumer would also buy the

 9   product for any price less than $200. If there is an additional consumer with the next highest

10   willingness-to-pay of $190, then this consumer and the consumer with a willingness-to-pay of $200

11   would purchase the product, and so forth. Each consumer would buy the product at a price that is

12   equal to or less than their respective willingness-to-pay. If a consumer’s willingness-to-pay is less

13   than the price for the product, then this consumer will not buy the product.

14            35.      Based on the ranking of consumers by their willingness-to-pay, a demand curve can

15   be constructed in the following way: In a diagram that depicts the amount of the willingness-to-pay

16   for each individual consumer on the vertical axis and the number of consumers on the horizontal

17   axis, the demand curve will begin in the top left corner at the intersection of one consumer and a

18   willingness-to-pay of $220. The next data point is at the intersection of two consumers and a
19   willingness-to-pay of $190, and so forth.

20            36.      The demand curve would look like a downward facing set of stairs. For simplicity,

21   textbooks typically stylize the demand curve as a smooth downward sloping line or curve. Figure 4

22   below illustrates this concept.

23

24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 11
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 16 of 79




 1

 2

 3

 4

 5

 6

 7

 8
              Source: Own analysis based on hypothetical data
 9                                      Figure 4: Willingness-to-Pay and Demand

10            2.       Willingness-to-Accept

11            37.      Following the same principle as in the example of developing the demand curve, we

12   can also determine the minimum price at which each manufacturer is willing to sell the product. This

13   is called the willingness-to-accept, which is equal to the marginal cost of the manufacturer. The

14   marginal cost is the cost the manufacturer incurred when producing the last or marginal unit of the

15   product.

16            38.      Like the consumers on the demand side, the manufacturers can be ranked by their

17   willingness-to-accept. In a diagram with volume on the horizontal axis and prices and willingness-to-

18   pay on the vertical axis, the manufacturer with the smallest marginal costs, say $20, will be

19   positioned on the left. If the price of the product were to be just above $20, only this manufacturer

20   would be willing to accept the price. Assuming that the next manufacturer offers one unit for $40, at

21   the price of $40 two units would be offered in the market and so on. When connecting all ranked

22   willingness-to-accept, we get the supply curve. It typically slopes upwards from left to right. The

23   supply curve would look like an upward facing set of stairs. For simplicity, textbooks stylize the

24   supply curve as an upward sloping smooth line or curve. Figure 5 below illustrates the concept.

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 12
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 17 of 79




 1

 2

 3

 4

 5

 6

 7

 8
              Source: Own analysis based on hypothetical data
 9                                      Figure 5: Willingness-to-Accept and Supply

10            3.       Market Equilibrium

11            39.      The market balances supply and demand. At a price of $30, almost all consumers in

12   my example would purchase the product but the manufacturers would offer only one unit.

13   Conversely, at a price of $220, only one consumer would be willing to purchase the product while all

14   manufacturers would be willing to sell the product. In the generic example, the market clears at a

15   price of $97. At this point, not all but most consumers and manufacturers will be brought together. In

16   the graphical representation the supply and demand curves intersect (Figure 6). If the price exceeds

17   $97, more manufacturers would offer their product but fewer consumers would be willing to

18   purchase the product. If the price drops below $97, more consumers would be willing to purchase the

19   product but fewer manufacturers would be willing to sell the product. For the marginal consumer, the

20   price of $97 is equal to the willingness-to-pay; and for the marginal manufacturer, the equilibrium

21   price of $97 is equal to the willingness-to-accept.

22

23

24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 13
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 18 of 79




 1

 2

 3

 4

 5

 6

 7

 8
              Source: Own analysis based on hypothetical data
 9                                                Figure 6: Supply & Demand

10            40.      The equilibrium price is not the simple average of all consumers’ willingness to pay.

11   Rather, the equilibrium price depends on supply and demand. The equilibrium price is the price

12   where the supply curve and the demand curve intersect. Every consumer to the left of the marginal

13   consumer has a willingness-to-pay that exceeds the equilibrium price, and therefore, will purchase

14   the product.

15            41.      The difference between the willingness-to-pay and the market price can also be

16   illustrated with a real-world example: In an eBay auction, I may have put my eye on an item. I put

17   my upper limit for my bids at $200. This upper limit signals my willingness-to-pay. Given that

18   willingness-to-pay, if I saw the same item with a “Buy it now” price tag of $100, I would buy it for

19   $100. What happened in this example? Did my utility from purchasing the item suddenly change?

20   Did my willingness-to-pay change? Obviously not. However, what has changed is that the projected

21   amount that I would pay going through the bidding process is different than the price I will pay when

22   the competing offer is presented to me. In other words, the willingness-to-pay does not necessarily

23   reflect the actual price that a consumer ends up paying for a product.

24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 14
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 19 of 79




 1   B.       Shifting Demand Curves and Changes in Equilibrium Price
 2            42.      Based on Lancaster’s theory of utility8 – the utility a consumer derives from a

 3   product, and, therefore, the consumer’s willingness-to-pay for the product is aggregated from the

 4   willingness-to-pay for each of the product’s characteristics, parts, and features. In this case, the

 5   products are Seagate Drives, and the characteristics of the product are capacity, connectivity,

 6   portability, reliability, warranties, and other features.

 7            43.      A consumer’s overall willingness-to-pay for Seagate Drives is equal to the weighted

 8   sum of the willingness-to-pay the consumer expresses for each individual attribute. Changes in the

 9   composition of the attributes may lead to a shift of the demand curve for the hard drive. The change

10   in the composition of the product’s attributes can relate to changes in tangible attributes such as

11   capacity, connectivity, portability, reliability, warranties, etc. It can also relate to statements about

12   the product and advertised features of the product that are used to market the product to the

13   consumers. In the case where statements used for marketing purposes are alleged to be false and

14   misleading, it has to be determined if and by how much the demand curve shifts when the consumers

15   learn about the false and misleading statements at the point of purchase. If the demand curve shifts

16   downward some consumers may still be willing to buy the product but at a lower price and some

17   consumers may no longer be willing to buy the product. Figure 7 below illustrates the scenario:

18                     a. Where one or more of the claims about the product are false or misleading, and

19                     b. Where the consumers receive information about this false or misleading claim at
                          the point of purchase.
20

21

22

23

24

25

26
          8
27       Lancaster, Kelvin J. (1966), “A New Approach to Consumer Theory,” Journal of Political
     Economy 74 (2): Pages 132–157.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 15
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 20 of 79




 1

 2

 3

 4

 5

 6

 7

 8

 9

10            Source: Own analysis based on hypothetical data
                    Figure 7: Shift in the Demand Curve and the Effect of the Equilibrium Price
11
              44.      In the following paragraphs, I will refer to the situation where the consumer bought
12
     the Drives without having the knowledge that certain information is false and misleading as the
13
     “actual-world” and the situation where the consumer was informed at the point of purchase of the
14
     false and misleading information about the Drives as the “but-for-world”.
15
              45.      If consumers are willing to pay less for the product knowing that the advertised claim
16
     was false in the but-for-world, then it can be empirically tested how this new information impacts the
17
     demand for the product. If the demand curve shifts downward, then a drop in overall willingness-to-
18
     pay can be observed,9 although the drop in willingness-to-pay may vary across consumers. The
19
     consumers are ranked again according to their willingness-to-pay, resulting in the yellow dots in
20
     Figure 7, which defines the new demand curve.
21
              46.      The new demand curve may have a different shape than the demand curve for the
22
     product where the consumer does not know that the claim is false. All else equal, the shift of the
23
     demand curve results in a new market equilibrium, where the price and the transaction volume are
24
     lower. This is the new market equilibrium in the but-for-world.
25

26
         9
          In Sections 4 and 5 in this report, I describe an empirical study I designed to test if a shift in the
27   demand curve had occurred if the consumers had known about the false and misleading statements
     alleged in the Complaint.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 16
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 21 of 79




 1            47.      In economic theory, the net benefit to each consumer purchasing a given product is

 2   the difference between the willingness-to-pay and the price paid. Aggregated across all consumers in

 3   a market, the net benefit to all consumers is defined as consumer welfare. It is equal to the area under

 4   the demand curve and above the price line (red area and dark orange area in Figure 8). If the claim

 5   about the product is known to be false at the point of purchase, the demand curve will shift

 6   downwards (dark grey line in Figure 8). The new consumer welfare after the shift in the demand

 7   curve due to the false claim is equal to the area under the new demand curve and above the new price

 8   line (light orange area in Figure 8).

 9

10

11

12

13

14

15

16

17            Source: Own analysis based on hypothetical data
             Figure 8: Consumer Welfare for Product with and Without a False/Misleading Claim
18
              48.      Since the demand curve for the product with the known-to-be-false claim is below the
19
     demand curve for the product absent a false claim, the consumer welfare for the product with the
20
     known-to-be-false claim is generally smaller than the consumer welfare of the product absent a false
21
     claim. Therefore, the consumers will have suffered economic losses.
22
              49.      Another way of looking at the economic loss to the consumer focuses on the
23
     manufacturer. Generally, a manufacturer’s welfare is the difference between the willingness-to-
24
     accept and the price obtained in the market. Aggregated over all manufacturers, the manufacturers’
25
     welfare is the area below the price line and above the supply curve.
26
              50.      Corresponding to the consumers’ welfare, we can also derive the manufacturer’s
27
     welfare or gross profit. For each unit, the manufacturer’s welfare is the difference between the price
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 17
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 22 of 79




 1   received and the marginal costs of producing the unit. A shift in the demand curve results in a

 2   change in the manufacturer’s welfare. In Figure 9 below, the difference in manufacturers’ welfare

 3   between the product with the false claim and the product without the false claim is depicted by the

 4   yellow area. Recall that in the equilibrium between supply and the demand for the product with the

 5   claim was that six consumers would have paid $97 (see Figure 6). In the market equilibrium depicted

 6   in Figure 9, for the product with the false claim, four consumers would have paid $70.9 instead of

 7   $97 when the claim was known to be false at the point of purchase. In addition, two consumers who

 8   purchased the product would not have purchased the product with the false claim in the new market

 9   equilibrium. The yellow area in Figure 9 depicts the additional manufacturers’ welfare obtained by

10   not disclosing that the claim was false. Therefore, the manufacturer gains at the cost of the consumer.

11

12

13

14

15

16

17

18
              Source: Own analysis based on hypothetical data
19            Figure 9: Difference in the Manufacturers’ Welfare between Producing the Product
                                 with and Without the False/Misleading Claim
20
     C.       A Model of Economic Loss
21
              51.      Figure 9 shows how the false or misleading advertising increases the manufacturer’s
22
     gross profits at the expense of consumers. The excess profit due to the false or misleading
23
     advertising would be considered restitution to the plaintiff in a legal framework that is built on profit
24
     disgorgement, as for example intellectual property. However, in this case, profit disgorgement would
25
     not compensate consumers for their economic loss. Instead, the proper economic loss methodology
26
     in this case has to be based on the loss in utility and the associated shift in demand of the affected
27
     consumers.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 18
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 23 of 79




 1            52.      To make consumers whole for the economic losses, every consumer would have to

 2   receive an additional payment. The payment has to be sufficiently large to vertically shift the demand

 3   curve such that the demand curve for the product with the known-to-be-false claim plus the

 4   additional compensation intersected with the supply curve in the equilibrium for the product if the

 5   claim were true.

 6            53.      To determine how much the demand curve would have to be shifted, we need to focus

 7   on the marginal consumer in the market for the product without the false claim and compare the

 8   price she had paid to the price she would have paid for the product with the known-to-be-false claim

 9   at the point of purchase.

10            54.      The compensation to make the marginal consumer whole after purchasing the product

11   with the false claim is not simply the difference between the equilibrium prices on the demand curve

12   for the product without the false claim and the demand curve for the product with the known-to-be-

13   false claim (Figure 10). Rather, the compensation of the marginal consumer needs to be equal to the

14   difference between the price this marginal consumer would have paid for the product with the

15   known-to-be-false claim and the product without the false claim.

16

17

18
19

20

21

22

23

24            Source: Own analysis based on hypothetical data
                           Figure 10: Compensation Required to Make Consumers Whole
25                            After Purchasing Product with False/Misleading Claim
26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 19
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 24 of 79




 1            55.      In the example illustrated in Figure 10 above, the marginal consumer paid $97 for the

 2   product before becoming aware of the false claim, but would have paid only $38 for the product with

 3   the false claim. The difference in willingness-to-pay is $58 ($97 minus $38).

 4            56.      The correct way to measure the economic loss to the class members considers that the

 5   downward shift in the demand curve is comprised of two components: a) a drop in units sold as

 6   measured on the horizontal axis, and b) a drop in the price paid by customers who are still buying the

 7   product even after receiving the information that the product does not have the features as advertised.

 8            57.      In the illustrative example in Figure 10 above, the new market equilibrium occurs at a

 9   lower price ($55 instead of $97) and at a lower number of units sold (4 instead of 6). Each buyer of

10   the defective product has to be made whole because they overpaid for the product. The price that

11   makes everyone whole is the price at which all 6 original buyers of the product would buy the

12   product again. In the illustrative example in Figure 10 above this price can be found by moving down

13   the shifted demand curve to find the price at which the original number of buyers would purchase the

14   product again. In the illustrative example above, this price is $38.

15            58.      All else equal and depending on the shape of the supply curve and the demand curve

16   before and after the disclosure of the information about the AFR at the point of purchase, the

17   economic loss will differ, and depending on the severity of the defect disclosed may even be equal to

18   or larger than the purchase price. In Sections 7.2 and 7.3, I discuss the instances where the disclosed
19   defect may be so severe that the consumption of the product will lead to negative utility and the

20   product turns into an economic bad.

21   D.       Consideration of the Supply Side in the Economic Damages Model
22            59.      The supply curve in the damages model is identical for the actual world (no

23   disclosure) and the but-for-world (the same Seagate Drive is now offered with full disclosure of the

24   false and misleading claims by the sales person at the point of purchase). The units of the product

25   that were sold with the false claim are identical. Therefore, the shift in the attribute level has no

26   impact on the marginal costs of the supplier and therefore the supply curve. Consequently, only the
27   changes in the demand curve are relevant for the damage assessment.

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 20
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 25 of 79




 1            60.      Because the Seagate Drive supplied in the actual world and the but-for world are

 2   identical and the marginal costs in the actual and the but-for-world do not change, the only relevant

 3   question is if the additional information of the disclosure (i.e., AFR rate higher than advertised and

 4   RAID suitability properly disclosed) at the point of purchase makes the Seagate Drive actually sold

 5   inferior to the Seagate Drive as advertised in the eyes of the consumer. If the consumer perception

 6   changes such that the Seagate Drive that is not as advertised is viewed as inferior the demand curve

 7   will shift downwards. This implies that for an upward sloped supply curve for the product the

 8   downward shift of the demand curve is associated with a drop in the equilibrium price.

 9   E.       Approaches to Estimating the Value of Individual Attributes in Composite Products
10            61.      In general, there are two different types of approaches to estimate the values of the

11   individual characteristics, parts, and features that together form a composite product when there is no

12   direct market for the individual characteristics, parts, and features (also known as attributes; price is

13   also considered an attribute of a product) themselves:

14                     a. Revealed Preference based, and

15                     b. Stated Preference based.
16            62.      Revealed Preference based approaches observe actual purchases by consumers or
17   published prices and infer from that information the decomposition of the overall price of the
18   composite product into its constituent attributes. This is most often being accomplished by using
19   hedonic pricing models where the actual transaction prices of the composite product with varying
20   attributes is regressed on the specifications of the composite product. The regression coefficients are
21   then interpreted as the implicit market prices of each attribute. Whereas hedonic pricing models
22   would have been an option, we do not have access to reliable data on annualized failure rates
23   required in this case.
24            63.      Stated Preference based approaches involve asking individuals directly or indirectly
25   how much they value a particular product. This is done by investigating how much they would be
26   willing to pay for a particular attribute/feature in a composite product. In this context, Conjoint
27   Analysis is an approach exploring respondents’ preferences over multiple sets of choices, which
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 21
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 26 of 79




 1   produces rich data sets and numerous data points from which to estimate the value of the

 2   attribute/feature of interest. Conjoint Analysis is conducted in a survey setting where demographic,

 3   socio-economic, and general decision-making processes and preference information about the

 4   product in question collected and integrated into the estimation process. The particular strength of

 5   Conjoint Analysis is the fact that the stated preferences are derived from indirect questions, thereby

 6   avoiding the pitfalls of strategic responses in direct questioning.

 7              64.    In summary, due to the data limitations required for a hedonic pricing approach, I

 8   conclude that Conjoint Analysis is the most appropriate approach in this case to estimate the values

 9   of the individual attributes and features in question to assess the extent to which the omissions about

10   the true features of the Seagate Drives resulted in a loss of utility to the consumers, and thus created

11   economic losses to the members of the proposed class.

12                          V.     METHODOLOGY OF THE EMPIRICAL STUDY
13   A.         Conjoint Analysis –Methodology
14              65.    Conjoint analysis enjoys wide use in market research and is discussed in depth in the

15   market research literature.10 Over 14,000 commercial applications of Conjoint Analysis are

16   estimated to take place each year.11 Vithala Rao’s book, Applied Conjoint Analysis, gives numerous

17   examples of the widespread use of Conjoint Analysis including, but not limited to, several high-

18   profile applications by large corporations and large public agencies such as (i) Microsoft for pricing
19   newly released software products, (ii) Proctor & Gamble for consumer-goods pricing and new

20   product development, (iii) Marriott Corporation for the development of the Courtyard hotel brand,

21   and (iv) T-Mobile for developing optimal cellular plans. Conjoint Analysis was also integral to the

22   development of the EZPass electronic toll collection system by regional transit agencies in New

23   York and New Jersey in the 1990s.12

24

25
          10
               See, for example: Rao, Vithala, Applied Conjoint Analysis, Springer-Verlag, 2014.
26        11
          Orme, Bryan K, Getting Started with Conjoint Analysis: Strategies for Pricing Research,
27   2nd ed., Madison: Research Publishers, 2005.
          12
               Rao, Vithala, Applied Conjoint Analysis, Springer-Verlag, 2014, Chapters 6.4 and 6.5.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 22
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 27 of 79




 1            66.      The general idea behind Conjoint Analysis is that consumers’ preferences for a

 2   particular product are driven by features or descriptions of features embodied in that product.

 3   Conjoint Analysis is a set of econometric and statistical techniques that have been developed to study

 4   consumers’ decision-making processes, determining trade-offs between products, features, and price,

 5   as well as quantifying consumers’ gains and/or losses of utility when choosing between different

 6   alternatives. By simulating real world and/or hypothetical choices between product features and

 7   prices under different levels of information, Conjoint Analysis is ideally suited to model the impact

 8   of different choice scenarios on a consumer’s utility function.

 9            67.      The data required for a Conjoint Analysis are collected in the setting of a survey

10   where survey participants are shown product profiles with different levels of each attribute. The

11   survey participants are consumers who currently are or recently have been in the market for the

12   product of interest – in this case Seagate Drives. After reviewing a set of choice menus of product

13   attributes and their levels, survey participants are then asked to indicate their preferences for those

14   profiles. The product profiles include choice options for different price points for each set of features

15   on the choice menu.

16            68.      After the completion of the survey, the Conjoint Analysis uses data from the survey

17   on the attribute levels of the product profiles shown, and the resulting preferences or choices of

18   respondents, to decompose the respondents’ preferences for a product into the partial contribution of
19   these attribute levels (“part-worths”) to overall product utility using appropriate statistical methods.

20   The statistical models used in my analysis – Mixed Logit Models and Hierarchical Bayesian

21   Estimation – will be discussed in more detail in Section 6 “Economic Loss Model.” These statistical

22   estimation techniques quantify the part-worths for feature levels such that the resulting estimated

23   part-worths best predict respondents’ preferences or choices from the survey.

24            69.      The price reduction needed to compensate for the loss of a feature, or the additional

25   price customers would pay for the inclusion of a feature can then be calculated and a variety of

26   choice situations and trade-offs between choices can be modeled and their outcomes can be precisely
27   quantified. The precision, and thus the reliability, of the resulting estimations depends on the number

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 23
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 28 of 79




 1   of survey participants. The more respondents take part in the survey, the more precise the resulting

 2   predictions are.

 3             70.     For this assignment, I applied a form of Conjoint Analysis known as Choice-Based

 4   Conjoint Analysis (“CBC”). In CBC, study participants are shown sets of product profiles (called

 5   “choice sets” or “choice menus”), and are asked to choose the profile that they would prefer to

 6   purchase if the choice menu offered would describe the only products that were available to them.

 7   CBC survey methods closely mimic real-world purchase processes.13 Conjoint Analysis allows for

 8   the prediction of the probability that a respondent will choose any product profile that is described by

 9   the part-worths and can do so for any competitive set of products.14 Based on the estimations, it is

10   also possible to simulate how choice shares would change in a market based on a change in overall

11   price. CBC enables us to determine the difference in value (measured in dollars) that customers place

12   on a Seagate Drive that claims reliability compared to an otherwise identical Seagate Drive that is

13   not as reliable as claimed.

14   B.        Statistical Estimation Techniques Applied in Conjoint Analysis
15             71.     The underlying econometric and statistical estimation techniques of the Conjoint

16   Analysis are based on Mixed Logit models and Hierarchical Bayesian Estimation techniques, which

17   are widely employed in economics and marketing research to analyze preferences over a discrete set

18   of choices.15
19             72.     Mixed Logit models use the idea that each consumer assigns a utility to each choice,

20   and this utility measures the attractiveness of each choice. These utility values are correlated with the

21   attributes of the actual choice (for example, adding an extended warranty to an otherwise identical

22   Seagate Drive or including the claim of reliability on an otherwise identical Seagate Drive where it is

23        13
           Orme, Bryan K, Getting Started with Conjoint Analysis: Strategies for Pricing Research, 2nd
24   ed., Madison: Research Publishers, 2005.
          14
          Allenby, Greg M & Peter E Rossi, “Hierarchical Bayes Models,” in Grover, Rajiv & Marco
25   Vriens, eds., The Handbook of Marketing Research, Thousand Oaks: Sage Publications, Inc., 2006.
          15
26         Underlying the Mixed Logit is a model of random utility. Berkeley economics professor
     Daniel McFadden developed the random utility model in the 1970s while working as a consultant on
27   the design of the Bay Area Rapid Transit (BART) system in California. This work won McFadden
     the Nobel Prize in 2000. See Hal Varian, Intermediate Microeconomics, 8th Ed, 2009, Page. 68.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 24
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 29 of 79




 1   known to the consumer that the claim is not true) and the price associated with that choice. The

 2   utilities are also correlated with observable characteristics of the consumers making the choice (such

 3   as their age or income).

 4            73.      The utility of each product consists of two components – a deterministic component

 5   and a random component. The deterministic component can be modeled by observable factors such

 6   as socio-economic and demographic characteristics of the consumers, product features, and market

 7   conditions. In general terms, the random component summarizes all the unobservable factors in the

 8   individual consumer’s choice process. In Mixed Logit models, the random component is expressed

 9   through a logistic distribution function. Together with the observable factors, this distribution

10   function is used to predict the probability that a particular choice is made.16

11            74.      Once shown a menu of choices of different levels of attributes and different price

12   alternatives, the consumer then chooses the one choice in the menu that yields the highest utility

13   from that menu of choices.17 Observing consumers’ choices from various choice menus enables one

14   to estimate the relative value consumers place on one attribute over another.

15            75.      Price is included as an attribute, which allows for the estimation of the value of an

16   attribute relative to price – that is, the dollar value of the willingness-to-pay for that attribute. In fact,

17   the willingness-to-pay for an attribute is the negative ratio of the attribute’s coefficient to the price

18   coefficient in the underlying choice model.18
19            76.      Bayesian statistics is a subset of statistics where the underlying model parameters are

20   assumed to be random variables rather than fixed quantities. Bayesian modelling is based on

21   assigning prior probability distributions to any unknown parameters. In this case, the unknown

22   parameters to be estimated are the part-worths of the attributes of a composite product derived from

23       16
            See, for example: Rao, Vithala, Applied Conjoint Analysis, Springer-Verlag, 2014, Chapter 4,
24   for a detailed discussion of the use of mixed multinomial logit models in choice based conjoint
     studies.
25       17
           See Figure 12 for an example of the actual layout of a choice menu where the respondent was
     presented a menu with four choices of combinations of features and the choice of “no purchase.”
26
         18
           Train, Kenneth E., “Discrete Choice Methods with Simulations,” Cambridge University Press;
27   2nd edition, 2009. Chapter 12 gives a detailed derivation of the Bayesian approach applied in this
     report.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 25
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 30 of 79




 1   the choice sets in the conjoint analysis. These parameters are estimated by a technique referred to in

 2   the literature as Hierarchical Bayesian Estimation.19

 3             77.     In Hierarchical Bayes Estimation (“HBE”), the parameter estimates are derived in a

 4   two-step hierarchical approach. At the higher level, the individual consumers’ part-worths are

 5   assumed to follow a specified distribution (like multivariate normal distribution or log-normal

 6   distribution). At the lower level, it is assumed that the individual consumers’ choice probabilities can

 7   be described by a model, such as a Mixed Logit model. Initial estimates of part-worth are estimated

 8   for each study respondent to use as a starting point. New estimates are updated using an iterative

 9   process called “Gibbs Sampling” and “Metropolis Hastings Algorithms.”20 This process is typically

10   repeated thousands of times whereby in each iteration, an estimate is made for each parameter,

11   conditional on current estimates of the others. After many iterations, this process converges to the

12   correct estimates for each of the parameters.

13             78.     The HBE method combines random effect specifications at the aggregate level to

14   account for variation across individuals and specific modelling of choice probabilities at the

15   individual level. With market simulations, the performance of competing alternatives can be

16   evaluated.

17                                        VI.     EMPIRICAL STUDY
18             79.     The empirical study was conducted as a consumer survey, including a pre-test/pilot
19   study, and a Choice Based Conjoint (“CBC”) study. In this section, I first discuss in general terms

20   consumer survey methodology and then continue to describe the components of the empirical study

21   and how they were implemented.

22             80.     I have commissioned a survey company called Amplitude Research (“Amplitude”) to

23   program and host the questionnaires of my design to analyze the preferences and choices of

24   consumers who have purchased Drives within a set time period.

25
         19
            See, for example: Rao, Vithala, Applied Conjoint Analysis, Springer-Verlag, 2014, Chapter
26
     4.11, for a detailed discussion of the use of Hierarchical Bayesian Estimation in choice based
27   conjoint studies.
         20
              Rao, Vithala, Applied Conjoint Analysis, Springer-Verlag, 2014, Page. 168.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 26
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 31 of 79




 1             81.     Founded in 2002, Amplitude Research® is one of the top mail, telephone and online

 2   survey companies serving clients throughout the United States, Canada, South America, and Asia.

 3   Clients include commercial, educational and governmental organizations. Amplitude Research® is a

 4   member of the American Marketing Association (AMA), Marketing Research Association (MRA),

 5   Interactive Marketing Research Organization (IMRO), and Marketing Research Association of South

 6   Florida, and adheres to the professional guidelines for survey companies applied by these

 7   organizations. Amplitude Research is also A+ Rated by the Better Business Bureau. 21

 8             82.     Amplitude conducted the surveys as internet panel surveys. In my experience,

 9   internet-based surveys can provide reliable results and can have some advantages over other

10   recruiting methodologies. Over the last decade, internet surveys have increasingly gained popularity

11   and acceptance, including in litigation.

12             83.     Current research suggests that the increased use of internet surveys has great

13   advantages over other traditional methods. For instance, studies have found that computer data

14   collection yields higher concurrent validity, with less chances of participants framing answers to

15   attempt to please the questioner, and less random measurement error when compared to mall

16   intercept studies and telephone surveys. Internet surveys also allow for broad geographic reach to

17   areas where surveying via mall intercept or other face-to-face methods would not be feasible.22

18   Well-executed internet survey research is regularly accepted by courts.23
19             84.     Moreover, internet surveys have become a fixture in the corporate world. According

20   to the Global Research Business Network, internet surveys now account for more than a quarter of

21   global market and social research revenues. In many of the world’s top research markets, internet

22   surveys are now the primary means of research.24

23
         21
              http://www.amplituderesearch.com/survey-company.shtml.
24       22
          See “Reference Guide on Survey Research,” S.S. Diamond, Reference Manual on Scientific
25   Evidence, Third Edition, Federal Judicial Center, 2011, Page 401. Additionally, online surveys have
     advantages in terms of efficiency and cost.
26       23
             “Why Online Surveys Can Be a Smart Choice in Intellectual Property Litigation,” B. Isaacson
27   et al., IPL Newsletter (ABA Section of Intellectual Property Law) Vol. 26, No. 3, 2008.
         24
              http://fortune.com/2015/09/16/online-survey-companies-law-firms/.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 27
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 32 of 79




 1            85.      The efficacy of internet studies is often furthered by survey market research firms that

 2   operate large internet panels. These firms employ trained professionals who program, administer,

 3   and quality control the surveys to increase the quality of the results.

 4            86.      A frequent point of criticism of internet surveys is the fact that they typically do not

 5   conform with the requirement for statistical random samples which states that for every individual in

 6   the target population, the selection probability must be a known number greater than zero and,

 7   therefore, no inference can be drawn about the precision and/or margin of error of the study.

 8            87.      However, advanced statistical methods can be applied to compute model-based

 9   confidence intervals for well-designed and well-balanced non-probability samples. In 2016, the

10   American Association of Public Opinion Research (“AAPOR”) issued a guidance paper on

11   “Reporting Precision for Nonprobability Samples”25 which details approaches and reporting

12   guidelines when precision calculations are performed for non-probability samples. I discuss in more

13   detail in Section 0 how I applied the re-sampling method known as bootstrapping to obtain precision

14   estimates and approximate confidence intervals at the customary 95% level for the results from my

15   study. The bootstrapping methodology has been endorsed as a valid approach by AAPOR.

16            88.      In summary, properly designed and well-executed internet surveys have increasingly

17   gained acceptance and can be used to draw valid statistical inferences about the target population.

18            89.      As described above, the empirical study includes a CBC module which is designed to
19   quantify the value that consumers assign to common Drive attributes/features. Amplitude

20   administered the survey and the empirical study via an online panel. It is my understanding that

21   Amplitude follows accepted standards regarding:

22                     a. Survey panelist recruiting;

23                     b. Strategic partnerships with other market research firms;
24                     c. Use of advanced software and technology;
25                     d. Use of proprietary survey completion time tracker;
26
         25
            AAPOR Guidance on Reporting Precision for Nonprobability Samples -
27   https://www.aapor.org/getattachment/Education-Resources/For-
     Researchers/AAPOR_Guidance_Nonprob_Precision_042216.pdf.aspx.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 28
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 33 of 79




 1                     e. High quality filtering system to track respondent information and respondent
                          behavior to deliver the highest quality sample;
 2
                       f. Best practices of quality control - including removal of sign-ups who provide
 3                        inconsistent demographic information, GeoIP lookups at time of registration and,
 4                        most importantly, periodic use of mailed survey awards for U.S. panelists to
                          verify street addresses;
 5
                       g. Data tabulation and recording; and,
 6
                       h. Survey participation validation.
 7
              90.      As is standard survey practice for surveys used in litigation proceedings, the surveys
 8
     were conducted in a “double-blind” fashion,26 that is, neither the staff at Amplitude nor the
 9
     respondents were aware of the survey sponsor or the ultimate intention of the survey. Additionally,
10
     the data collection and initial tabulation was automated and concurrent with answering the online
11
     questionnaire.
12
              91.      To ensure that the data generated by the survey are of the highest quality, it is my
13
     understanding that Amplitude implemented additional quality control measures:
14
                       a. Respondents are required to enter their gender and age at the outset of the survey
15                        and if these data conflicted with the respondent information on file with
                          Amplitude, the respondent are excluded.
16

17                     b. Respondents who indicate that they did not understand or were unwilling to
                          adhere to the survey instructions are also screened out of the survey.
18
                       c. Amplitude sends an individual link to the online survey by email. This link
19                        contains an embedded identification number to ensure that only invited
                          respondents can answer the survey and that each respondent can only complete the
20                        survey once, and that only one member per household can complete the survey.
21
                       d. The survey also includes a control measure to evaluate the extent to which
22                        respondents were involved in completing the survey. As a control, Amplitude
                          relies on survey administration measures, which include review of each
23                        respondent's survey completion time, review of text field responses, straight-line
                          testing, and other filtering techniques that filter automated responses and result in
24                        superior data as well as higher quality feedback.
25

26
         26
           Diamond, Shari, S. (2012) “Reference Guide on Survey Research,” Reference Manual on
27   Scientific Evidence, Committee on the Development of the Third Edition of the Reference Manual on
     Scientific Evidence; Federal Judicial Center; National Research Council, Pages 410-411.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 29
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 34 of 79




 1              92.    In this survey, there was no need for a CAPTCHA27 because the respondents are web

 2   panelists. To be a participant in an Amplitude survey there is no open static link on a website or web

 3   page where participants can use computer programs to take a survey. Rather, each panelist is

 4   assigned a unique login combination that is randomly generated and then clicks on a unique link to

 5   access the survey.

 6   A.         Pre-Test Study
 7              93.    The first component of my empirical study is a Pre-Test Study, which is a ‘small’

 8   scale versions or trial runs done in preparation for the major study.2829 One of the many benefits of

 9   administering a pre-test study is that it might give important insights of what might happen in the

10   main study. It may also be a reliable mechanism to narrow down the list of attributes.

11              94.    In this context, “attributes” refers to characteristics of the Seagate Drives such as

12   capacity, connectivity, portability, reliability, warranty price, etc. Each attribute has at least two

13   levels – where level refers to the values that an attribute can take; e.g., the attribute “warranty” could

14   have two levels (yes/no) while the attribute price could have five levels which means that there are

15   five different prices in the conjoint study.

16              95.    Survey research literature gives the following reasons for conducting pilot studies:30

17                     a. Developing and testing adequacy of research instruments,

18                     b. Assessing the feasibility of a (full scale) study,
19                     c. Establishing whether the sampling frame and techniques are effective,
20                     d. Identifying logistical problems which might occur using proposed methods,
21
                       e. Estimating variability in outcomes to help determine sample size, and
22
                       f. Collecting preliminary data.
23
          27
           A CAPTCHA (an acronym for "Completely Automated Public Turing test to tell Computers
24   and Humans Apart") is a type of challenge-response test used in computing in general and in market
25   research in particular to determine whether or not the user is human.
          28
          Polit, D.F., Beck, C.T., Hungler, B.P. (2001) Essentials of Nursing Research: Methods,
26   Appraisal, and Utilisation (5th ed.). Philadelphia: Lippincott.
          29
27             Baker, T. L. (1994), Doing Social Research (2nd ed.), New York: McGraw Hill Inc.
          30
               De Vaus, D.A. (1993), Surveys in Social Research (3rd ed.), London: UCL Press.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 30
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 35 of 79




 1            96.      As part of the Pre-Test Study 400 respondents completed a survey in which they were

 2   asked about the importance of product features of hard-drives. Respondents were only included in

 3   the survey if they met the following criteria:

 4                     a. Respondent is 18 years or older;

 5                     b. Respondent resides in the United States;
 6                     c. Respondent has purchased an internal or external hard drive in the past six years;
 7                     d. Respondent is not working in market research.
 8
              97.      49% of respondents were male and 51% were female. Figure 11 shows the age
 9
     distribution of the respondents.
10

11

12

13

14

15

16

17

18
19
              Source: Pre-Test Study.
20                         Figure 11: Age Distribution of Respondents in the Pre-Test Study
21            98.      Figure 12 shows the regional distribution of the respondents in the Pre-Test Study.
22

23

24

25

26
27
              Source: Pre-Test.
28                  Figure 12: Regional Distribution of the Respondents in the Pre-Test Study
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 31
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 36 of 79




 1            99.      Figure 13 shows the income distribution of the respondents in the Pre-Test Study.

 2   Most respondents have a household income of $100,000 to $149,000, followed by $75,000 to

 3   $99,999. The relatively high average household income also indicates that the purchasers of external

 4   and internal hard drives are relatively well-to-do and older individuals.

 5

 6

 7

 8

 9

10

11

12

13

14
              Source: Pre-Test.
15                   Figure 13: Income Distribution of the Respondents in the Pre-Test Study
16            100.     Figure 14 shows the brand of the most recent hard drive purchase by the respondents
17   in the Pre-Test Study. Seagate has a share of 32%, followed by Western Digital (28%) and Toshiba
18   (26%).
19

20

21

22

23

24

25            Source: Pre-Test Study.
                Figure 14: Most Recent Brand Purchased by Respondents in the Pre-Test Study
26
27            101.     Respondents were asked to select which attributes of hard drives were important to

28   them. Multiple selections were possible. The question also in included a category “Other”.
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 32
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 37 of 79




 1   Respondents, who selected “Other”, then could respond to an open-ended question and name

 2   additional categories. Price had not been listed as one of the attributes but was mentioned by 10

 3   respondents in the open-ended question. Figure 15 summarizes the responses. Capacity is the most

 4   frequently named feature, followed by reliability.

 5

 6

 7

 8

 9

10

11

12

13
              Source: Pre-Test Study.
14                   Figure 15: Drive-Attributes Chosen by Respondents in the Pre-Test Study

15            102.     In the next step respondents were asked to assign weights to each of the attributes

16   they had listed in response to the previous question. Figure 16 summarizes the results. Capacity is

17   the most important attribute. Respondents assigned values between 0 and 95 to this attribute, while

18   95% of respondents selected a weight of between 0 and 45. The median value assigned by

19   respondents is 20. Capacity is followed by reliability and expected lifetime. One has to note that

20   these two attributes are closely related. Reliability could be expressed in expected lifetime and vice

21   versa.

22

23

24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 33
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 38 of 79




 1

 2

 3

 4

 5

 6

 7

 8

 9

10            Source: Pre-Test Study.
                                        Figure 16: Importance of Drive-Attributes
11
              103.     Based on the results of the Pre-Test Study, I selected the following attributes for the
12
     Conjoint Survey:
13
                       a. Capacity – this attribute was offered in the Conjoint Study at a level of 3 TB.
14
                       b. Annual Failure Rate (AFR), reflecting the attributes reliability and expected
15                        lifetime in the Pre-Test Survey;
16
                       c. Warranty;
17
                       d. Connectivity; and
18
                       e. Price.
19
     B.       Choice Based Conjoint Study
20
              104.     The second component of my empirical study is comprised of the Choice Based
21
     Conjoint analysis based on a survey of 2,000 consumers. I divided the 2,000 respondents into a test
22
     group of 1394 purchasers of Seagate Drives and a control group of 606 purchasers Drives from
23
     competing brands like WD, Hitachi, and Toshiba.
24
              105.     Using Amplitude’s access to large online consumer panels, I was able to target a
25
     demographically diverse group of respondents who have been recent purchasers of Seagate and
26
     competing brands. When recruiting survey participants, Amplitude employs a method of balancing
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 34
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 39 of 79




 1   the survey participants based on demographics and socio-economic factors such as gender, age,

 2   income, and geographical region.

 3            106.     Amplitude applied the same filter criteria as in the Pre-Test Study. Respondents were

 4   only included in the survey if they met the following criteria:

 5                     a. Respondent is 18 years or older;

 6                     b. Respondent resides in the United States;
 7                     c. Respondent has purchased an internal or external hard drive in the past six years;
 8                     d. Respondent is not working in market research.
 9
              107.     Amplitude replicated the demographics of the Pre-Test Survey with respect to gender,
10
     age, income and geographical region. Figure 17 shows these quota for each respective demographic
11
     attribute.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 35
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 40 of 79




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24            Source: Conjoint Survey.

25                   Figure 17: Survey Quotas by Gender, Age, Income & Geographical Region

26            108.     Most survey respondents had a Bachelor’s degree or higher (Figure 18).

27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 36
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 41 of 79




 1

 2

 3

 4

 5

 6

 7

 8

 9

10            Source: Conjoint Survey.
                              Figure 18: Educational Attainment of Survey Respondents
11
              109.     After qualifying for the survey, the participants respond to questions designed to elicit
12
     their thoughts about Drives. Further, they disclosed which brand they bought most recently, and
13
     which attributes are important to them when making purchasing decisions (e.g., price, brand, etc.).
14
              110.     Neither the respondents nor the company administering the survey (Amplitude) had
15
     any information on the context of the study or who commissioned it and are not informed that the
16
     data would be used in litigation, or more specifically, in a lawsuit against Seagate.
17
              111.     The next section of the survey was comprised of the actual CBC exercise itself.
18
     During this exercise, respondents viewed a discrete number of choice sets, each containing a
19
     combination of discrete number of attributes, plus a price. The attributes and respective levels are
20
     given by:
21
                       a. Capacity – this attribute was offered in the Conjoint Study at a level of 3 TB.
22
                       b. Annual Failure Rate (AFR), reflecting the attributes reliability and expected
23
                          lifetime from the pre-test/pilot study – the levels for this attribute are:
24
                               i.    1% or less;
25
                              ii.    10%;
26
                             iii.    25%; and
27
                             iv.     50%.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 37
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 42 of 79




 1                        Based on these failure rates I used interpolations to derive part-worths for failure
                          rates of 2% to 10% in 1 percentage point increments.
 2                     c. Warranty – the levels for this attribute are:
 3
                              i.   No additional warranty;
 4
                            ii.    1-year additional warranty; and
 5
                            iii.   2-year additional warranty.
 6
                       d. Connectivity/Portability – the levels for this attribute are:
 7
                              i.   Internal – not configured for NAS;
 8
                            ii.    Internal – configured for NAS but not RAID; and
 9

10                          iii.   Internal – configured for NAS and RAID.

11                          iv.    External – USB2;

12                           v.    External – USB3; and

13                          vi.    External – eSATA.

14                     e. Price – the levels for this attribute are: $29, $59, $89, $119, and $149.
15            112.     Three considerations determined the boundary of this range:
16                     a. Generally, the price range should cover realistic prices for the product. For
                          example, a price of $1 would not be realistic as the typical retail price is far
17
                          higher. Similarly, a price of $1,000 would not be realistic as well.
18
                       b. Prices can be higher or lower than the prices of currently offered products as we
19                        test product attribute combinations that might not yet be available in the market.

20                     c. In the case that we test the impact of false and misleading advertising, we
                          determine the price for a product without the advertised claim, which is currently
21                        not available in the market. Hence, in order to estimate a demand curve for the
                          product without the advertised claim, we need to include prices both below and
22
                          above the price points common in the market.
23
                       In my opinion, the price range from $29 to $149 complies with these considerations.
24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 38
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 43 of 79




 1            113.     The CBC employed in the survey randomly assigns choices from all possible

 2   choices31 with equal likelihood and with uniform frequency of each level of each attribute and each

 3   pair of attribute/level permutations. That is, the CBC design is balanced and orthogonal. Balanced

 4   and orthogonal surveys are commonly employed in CBC.32 The importance of an orthogonal and

 5   balanced design lies in the fact that designs of this type are 100% efficient. Efficiency implies that

 6   the resulting estimations have the smallest mean squared error out of all possible designs.33 The

 7   mean squared error measures the level of variation and as such, the precision of the resulting

 8   estimates. The smaller the mean squared error of an estimate the more precise it is. As such,

 9   efficiency of a design is a measure of the information content of a design. Therefore, more efficient

10   designs imply more reliable results.34

11            114.     Each choice set consists of five choices: four with various combinations of product

12   attributes and prices as described in Paragraph 104 above. After each survey choice respondents had

13   to confirm whether they would have purchased the selected product or not. An example of a choice

14   set is given in Figure 19 below.35 Each participant responded to 12 such screens. Each screen

15   showed randomly selected levels for each attribute. Therefore, Figure 19 does not necessarily show

16   all levels for each attribute. Note that respondents were instructed that the hard drive at question

17   would be a 3TB drive. Therefore, the conjoint analysis does not include variations of the capacity of

18   the hard drive.
19       31
           The four levels for the AFR attribute, three levels for the warranty attribute, the six levels for
20   the portability and connectivity attributes, and the five levels for the price attribute yield a total of
     4*3*6*5=600 different possibilities of combining the different levels of the attributes in the study.
21       32
          Bakken, David & Curtis L Frazier, “Conjoint Analysis: Understanding Consumer Decision
22   Making,” in Grover, Rajiv & Marco Vriens, eds., The Handbook of Marketing Research, Thousand
     Oaks: Sage Publications, Inc., 2006, Chapter 15.
23       33
           The mean squared error (MSE) is calculated as the average of the squared distances between
24   the estimator and what is estimated, or the “errors.” Efficient designs are ones that minimize the
     MSE.
25       34
           The standard error is the standard deviation of the sampling distribution of a statistic. A
26   smaller standard error implies a smaller margin of error, which results in a tighter confidence interval
     around an estimate.
27       35
            Each of the 2,000 participants in the CBC responded to 12 screens with five choices yielding a
     total of 2,000*12*5=72,000 data points for the statistical analysis.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 39
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 44 of 79




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
               Source: Conjoint Survey.
14
                                          Figure 19: Example of the CBC Choice Menu
15
               115.     It is a known phenomenon that choices presented earlier in a list of choices in a
16
     questionnaire are disproportionately likely to be selected.36 This phenomenon is known as order
17
     bias. To avoid order bias in my study, attributes were shown in a different order, chosen at random,
18
     to each respondent – except for price, which was always shown last.
19
                                          VII.   ECONOMIC LOSS CALCULATION
20
     A.        Four-Step Estimation Process
21
               116.     A purchaser of a Seagate Drive that contains for example a claim of an AFR of <1%
22
     that was alleged in the Complaint to be false, actually paid for the Drive expecting to receive a
23
     product where the advertised claim was true but in fact received an inferior product. I designed a
24
     choice based conjoint study to assess if giving the consumer the information at the point of purchase
25
     that the claim of an AFR<1% is false will lead to a downward shift of the demand curve.
26
          36
           Krosnick, Jon and Duane Alwin, “An evaluation of a cognitive theory of response order effects
27   in survey measurement,” Oxford Journals Social Sciences Public Opinion Quarterly Volume 51,
     Issue 2, Pages. 201-219.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 40
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 45 of 79




 1             117.    I apply the following four-step estimation process to determine the economic loss

 2   associated with purchasing a product where the claim although made, turns out to be false:

 3                     a. Step 1: Based on the results from the CBC analysis, compute individual utilities
                          for each respondent for each attribute and each level in the study
 4
                       b. Step 2: Construct the demand curves for the Seagate Drives in the actual-world
 5                        and the but-for-world.
 6
                       c. Step 3: Quantify the drop in consumer demand and the corresponding economic
 7                        loss that the purchasers experienced because they were unaware at the point of
                          purchase that the claim is false.
 8
                       d. Step 4: Conduct market simulations to assess the drop in demand for a large
 9                        variety of product combinations.
10             118.    In Step 1, I utilized a software program called Sawtooth to compute utilities for the
11   attributes and the levels for each attribute in the study. The Sawtooth software applies the
12   Hierarchical Bayesian Estimation technique37 to compute individual utilities for each respondent and
13   aggregate utilities for all levels and attributes in the study. The Sawtooth software allows to specify
14   the models in different ways. One important feature is a constraint that specifies the model in a
15   fashion that higher prices are always associated with a lower utility.
16             119.    This so-called monotonicity constraint refers to a property of the utility estimates -
17   without the monotonicity constraint the utility estimates may yield higher numerical values for levels
18   that seem to be lower in utility for some individuals, and thus seemingly indicate “illogical”
19   consumer choices.
20             120.    However, this behavior can be explained by the fact that the “rational economic
21   consumer” is only a postulate or an assumption in theoretical economics while in the “real” world
22   not all variables affecting consumer choices can be measured, and as a consequence, consumers
23   often do exhibit seemingly irrational behavior. For example, I may stop at a gas station that charges
24   $0.20 more per gallon because I am already running late on my way to work and this particular gas
25   station is the one I can get to easily without detour. While it may seem irrational to pay more for gas,
26   the convenience factor in this example cannot be measured and quantified.
27
         37
              See Section V.B above.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 41
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 46 of 79




 1             121.    The Sawtooth software allows to “smoothen” the utility estimates in a way that higher

 2   price levels for a specific attribute combination are always associated with a lower utility value. This

 3   feature ensures that “illogical” consumer choices are ruled out when a monotonicity constraint is

 4   built into the model. When using a monotonicity constraint, the demand curves are smoother, and

 5   therefore, the resulting market simulations have fewer extreme data points making the damages

 6   estimates on average lower. In this report, I ran all models with and without the monotonicity

 7   constraint.

 8             122.    In Step 2, the utility estimates are applied to construct the demand curve for the

 9   product when the advertised claim is believed to be true by the consumer at the point of purchase.

10   Further, I construct the demand curves for the other levels for an attribute of interest. For example, I

11   construct the demand curves for a product with a falsely advertised AFR of less than 1% and

12   potential actual AFR’s of 5%, 8%, and 10%.38

13             123.    In Step 3, I quantify the drop in consumer demand and the new equilibrium price.

14   Based on the degree of the downward shift of the demand curve, I can then calculate economic

15   damages to the members of the putative class based on their purchase of the Drive with the false

16   claim.

17             124.    In Step 4, I conduct market simulations to assess if economic damages exist is a wide

18   variety of market conditions.
19   B.        Market Simulations in Conjoint Analyses
20             125.    To assess the robustness of the willingness-to-pay estimation under a variety of

21   market conditions, I performed a comprehensive market simulation study using the individual

22   utilities that I have estimated from the conjoint study using the Hierarchical Bayesian Estimation

23   methodology. In my market simulations, I use the attributes and levels defined in the conjoint study.

24

25
          38
26         At the time of the survey, the exact observed AFRs of the Drives were not yet available.
     Therefore, I included in the conjoint survey AFR’s of less than 1%, 10%, 25% and 50%. I derived
27   part-worths for AFRs between 1% and 10% through interpolation. In the merit phase a conjoint
     survey could include AFRs that reflect the AFRs observed in this case.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 42
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 47 of 79




 1            126.     The Hierarchical Bayesian Estimation of the parameters of the underlying Mixed

 2   Logit choice model yields estimates of individual part-worth utilities for each respondent for each

 3   level of all attributes in the conjoint study.

 4            127.     Market simulations are an important tool to convert the part-worths from the conjoint

 5   study into monetary measures reflecting consumer preferences and choices. In general, different

 6   permutations of product attributes and levels of those product attributes are applied in a market

 7   simulation to assess the respondents’ choice probabilities for different combinations of product

 8   attributes and the resulting economic loss.

 9            128.     In general, conjoint studies lead to a set of utilities or part-worths that quantify

10   respondents’ preferences for each level of each attribute. These utilities can be analyzed to assess

11   how the respondents react to changes in the product attributes at different price points.

12            129.     The market simulation consolidates the preferences and choices for all respondents

13   which enables to answer questions about preference and likelihood of choice when attributes and

14   levels of product attributes are changed.

15            130.     The knowledge of individual respondents’ utilities for product attributes and their

16   levels in combination with their price utilities, market simulations are also a useful tool to estimate

17   demand curves for products with varying attributes as well as shifts in demand curves when product

18   attributes change.
19            131.     By using the individual part-worths, it is possible to determine the demand curve for

20   any specific combination of product attributes and their levels for different price points. When the

21   question needs to be answered if and how the change in the level of a particular attribute changes the

22   demand curve then two demand curves can be calculated – the first one for a specific set of levels

23   and attributes and a given price and the second one where the product attributes and price are

24   identical but one level of one attribute is different. The measured shift in the demand curve, if any,

25   can then be attributed to the changed level. Based on the change in demand curves, if any was found,

26   it is then possible to determine the change in price that would be necessary to reach the same demand
27   for the product where a level in one of the attributes was changed.

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 43
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 48 of 79




 1   C.         Quantification of Economic Loss Based on Conjoint Analysis Supported by Market
                Simulations
 2
                132.   The estimated willingness-to-pay using this method is derived from the utility that
 3
     respondents gain from purchasing a Seagate Drive that makes one or more of the claims mentioned
 4
     in the Complaint compared to obtaining an otherwise identical Seagate Drive that does not make
 5
     those claims. To be clear, this value is not an average value that would be different for all class
 6
     members – rather, it is the equilibrium price calculated based on consumers’ responses to varying
 7
     choice menus in the Conjoint Analysis designed to derive one numerical figure to value the claim.
 8
     The interpretation of this figure is the amount consumers paid when purchasing a Seagate Drive
 9
     product making certain claims compared to an otherwise identical Seagate Drive without such
10
     claims.
11
                133.   The conjoint analysis allows the researcher to estimate a demand curve for a specific
12
     combination of attributes. Based on the monotonic property of the price utilities, interpolation
13
     between the price-market share combinations allows to estimate the demand curve for market shares
14
     from 0 to 100 and every price between a discrete range. A change in the level of one or more of the
15
     attributes would result in a different demand curve.
16
                134.   Ceteris paribus, when we assume the but-for-world where the consumer is told about
17
     the falsity of certain claims, the levels of the attributes change, and the Seagate Drive becomes less
18
     attractive to consumers and the demand curve shifts downward.
19
                135.   In economic theory, a negative price is associated with bads – the opposite of goods.39
20
     In simple terms, the consumption of a bad is associated with negative utility for the consumer, which
21
     will be reflected in the consumer’s willingness-to-pay. A simple example will illustrate the concept
22
     of an economic bad in context of price and willingness to pay: Let’s assume that a vendor operates a
23
     stand at mile marker 13 during a marathon race where she sells bottles of water for $5 and that this
24
     vendor is the only one selling water bottles at mile marker 13. The bottles of water at the price of $5
25
     constitute the supply of water bottles at that particular location. All runners who at that moment in
26
     time would assign a subjective value greater than or equal to $5 to the bottle of water will become
27
          39
               Hal R. Varian, Intermediate Microeconomics, 8th Edition, 2009, Page 41.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 44
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 49 of 79




 1   purchasers while all runners who at that moment in time would assign a subjective value smaller than

 2   $5 to the bottle of water will not purchase the bottle of water. Therefore, the subjective value itself

 3   does not matter and does not need to be measured accurately. The fact that one runner may assign a

 4   subjective value of $100 is completely irrelevant because this runner will pay the asking price of $5.

 5            136.     Let’s now assume that the bottles sold by the vendor really contain clear vinegar and

 6   the vendor would tell the runners that the label on the bottle indicating that it is water in the bottles is

 7   wrong because the bottles really contain vinegar. It can safely be assumed that in the situation of a

 8   marathon race vinegar is a less desirable liquid and the demand curve for vinegar would be

 9   downward shifted from the demand curve for water.

10            137.     Every runner who paid $5 for the bottle labeled as “water” which actually contained

11   vinegar suffered an economic loss. However, the loss is not calculated as the difference between the

12   assigned subjective value of the water bottle and the assigned subjective value of the bottle filled

13   with vinegar. Much rather, the economic loss is the difference between the price paid (i.e., $5) for the

14   bottle and the price that would have been paid for a bottle of vinegar in this situation.

15            138.     While vinegar may be perceived as an economic good with a positive utility

16   associated with its consumption, it is entirely possible that there would not be any demand for a

17   bottle of vinegar during a marathon race and vinegar would turn from an economic good into an

18   economic bad. Therefore, the true market value of a bottle of vinegar is irrelevant if the consumers
19   have been led to believe that they are purchasing water.

20            139.     In cases where consumers view a product as an economic bad (like a bottle of vinegar

21   during a marathon race), the economic loss suffered can be equal to or larger than the purchase price.

22   Therefore, the argument that large values for the economic loss would render the damages model

23   unreliable is simply incorrect and unfounded. We all know the colloquial expression “You would

24   have to pay me money to buy that” – this expression has a theoretical foundation in economic theory

25   and a technique like choice based conjoint analysis can be utilized to quantify the economic loss.

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 45
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 50 of 79




 1            140.     As shown in theory in Figure 10, in order to make consumers whole after they had

 2   been harmed by false advertising, we need to shift the demand curve in the but-for world vertically

 3   into the actual demand curve.

 4            141.     The market simulation results show the market share for a Seagate Drive that is

 5   advertised with all their claims and sold at set price in the actual-world. The conjoint analysis

 6   indicates that the same Seagate Drive but without the claims would presumably require a much lower

 7   price to achieve the same market share. This result would clearly indicate that the removal of the

 8   attributes represented by the claims will have turned the product into a bad for the marginal

 9   consumer. As a hypothetical example, if a product had a failure rate of 50% within the first six

10   months after purchase, the consumers’ utility may drop so steeply that the new equilibrium price in

11   the but-for-world could be negative which means that in economic terms this product is a bad.

12            142.     In my market simulations, I have varied the levels of attributes, and prices resulting in

13   a discrete number of possible combinations. For each attribute combination, I compute two demand

14   curves to assess if a drop in the demand curve results in an economic loss for a set of price points.

15            143.     The consumption of a bad is undesirable and it creates negative utility for consumers.

16   Therefore, more consumption as measured in higher market share of a product that is a bad will

17   further decrease the negative utility and can thus increase the economic loss beyond the actual price

18   of the product.
19   D.       Study Results
20            144.     The attribute utility analysis measures the relative importance of each attribute in the

21   overall attribute bundle. The attribute utility value for a given attribute is computed by subtracting

22   the least favorable level of the attribute (for example highest AFR) from the most favorable level of

23   the attribute (lowest AFR) for each respondent. We then compute the average of the differences over

24   all respondents.

25            145.     The attribute utility value allows to rank the attributes of a given conjoint exercise and

26   to compare on an ordinal level the different attributes. The conjoint analysis reveals that the Annual
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 46
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 51 of 79




 1   Failure Rate (AFR) is by far the most important attribute, followed by price and warranty terms.

 2   NAS and RAID are valuable to respondents but far less than the annual failure rate (Figure 20).

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
              Source: Conjoint Survey.40
15            Figure 20: Attribute Utility Analysis, Seagate Users Only – Monotonicity Constraint
16            146.     The attribute utility analysis provides an overall summary of the relative value of the
17   attributes covered in the conjoint module. As can be seen in Figure 20, AFR is the attribute with the
18   highest perceived utility to the purchaser, even larger than price. For attributes with a larger utility
19   than price, there is typically a threshold level within that attribute for which the utility turns negative
20   which implies that the economic loss can be equal to or even exceed the purchase price once the
21   attribute drops below the threshold level. The results of my market simulation scenarios which are
22   described in Paragraphs 148 and 149 and illustrated in Figures 22 and 23, indicate the level of AFR
23   at which the economic loss will be equal to the purchase price of the Drive.
24

25
         40
26         In addition to the model with monotonicity constraint for purchasers of Seagate hard drives,
     the Appendix to this report includes the following additional models: (1) purchasers of Seagate hard
27   drives – no monotonicity constraint, (2) purchasers of other brands with monotonicity constraint, (3)
     purchasers of other brands without monotonicity constraint.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 47
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 52 of 79




 1            147.     Within an attribute, the average utilities by level add up to zero enabling to model the

 2   relative utility or lack of utility of the different levels for each attribute. For example, in Figure 21,

 3   the average utility for prices $29, $59, $89, $119 and $149 add up to zero.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16            Source: Conjoint Survey.
                Figure 21: Level Utility Analysis, Seagate Users Only – Monotonicity Constraint
17
              148.     The part-worth for by level and attribute for each respondent allow us to estimate the
18
     share of all respondents who would purchase a product constructed from a permutation of all
19
     attribute levels for a given price. By varying the price, we can then construct a demand curve for that
20
     product. The blue dots in Figure 22 show the demand for a Seagate hard drive with eSATA
21
     connectivity, one year warranty, an AFR of less than 1% and the price levels in descending order
22
     from left to right of $149, $119, $89, $59 and $29. The dark gray line is the demand curve fit through
23
     the price-volume combinations predicted by the CBC model. The orange dots in Figure 22 show the
24
     demand for the same hard drive specification but an AFR of 10%. Because this hard drive is less
25
     desirable than the hard drive with an AFR of less than 1%, the demand curve is shifted to the left. If
26
     in the actual world 67% of the respondents would have bought the hard drive at $49, had the
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 48
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 53 of 79




 1   respondents been informed at the point of purchase that the AFR was 10% rather than less than 1%,

 2   it would require a compensation of $54 to reach the market equilibrium in the actual world.

 3

 4

 5

 6

 7

 8

 9

10

11            Source: Own Analysis based on Conjoint Survey conducted by Amplitude.
                           Figure 22: Actual and But-For Demand for a Specific Hard Drive
12
              149.     The box-plot in Figure 23 shows the distribution of the economic loss for five
13
     different scenarios with respect to the but-for world41: Instead of the advertised AFR of less than 1%,
14
     the true AFR is (i) 3%, (ii) 5%, (iii) 8%, (iv) 10%, or (v) 15%. The bars on the thin line show the
15
     minimum and maximum economic loss for each scenario, while the solid blue box represents the
16
     inner quartile range which is a statistical measure that captures 50% of all the data points. The black
17
     dots show outliers. The number in the center of each solid blue box shows the respective median
18
     economic loss. For example, if the actual AFR is 10% the estimated economic loss per unit ranges
19
     from $47 to $78 with a median of $67.1. In the case of an actual AFR of 10%, the median economic
20
     loss of $67.1 is 75.4% of the median price ($89).
21
              150.     The fact that the minimum economic loss in all simulated scenarios is greater than
22
     zero is empirical proof that class-wide economic damages do exist and can be measured by this
23
     approach. Figure 23 further illustrates how this method can be utilized to find the threshold at which
24
     consumers would no longer buy the product – this is simply the AFR for which the economic loss
25

26
         41
          It has to be pointed out that the model developed, implemented, and discussed in this
27   Declaration allows for the specification of economic losses for all incremental AFRs between 1%
     and 50%. The results in Figure 23 and Figure 24 display only a subset.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 49
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 54 of 79




 1   exceeds the median purchase price. In this case, an AFR of 15% yields an economic loss of 103.2%

 2   of the median price ($89) in the market simulations. Therefore, an AFR of slightly below 15% is the

 3   threshold for which the economic loss would be the entire purchase price.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16            Source: Own Analysis based on Conjoint Survey conducted by Amplitude.
                       Figure 23: Point Estimates of Economic Loss Based on Simulation –
17                                Seagate Users Only – Monotonicity Constraint
18
              151.     The box-plot in Figure 24 shows the distribution of the economic loss for four
19
     different scenarios with respect to the but-for world: Instead of the advertised AFR of less than 1%,
20
     the true AFR is (i) 10%, (ii) 15%, (iii) 25%, or (iv) 50%, or (v) 15%. The data in Figure 24 clearly
21
     indicate that for larger AFRs the consumer’s loss increase dramatically. For example, if the AFR is
22
     25% then the economic loss will be equal to 163.9% of the purchase price which is an indication that
23
     a Drive with a 25% AFR is perceived by the consumer as an economic bad. As explained above, an
24
     economic bad can be colloquially expressed as “You would have to pay me money to buy a Drive
25
     with a 25% AFR.”
26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 50
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
          Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 55 of 79




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13             Source: Own Analysis based on Conjoint Survey conducted by Amplitude.
                        Figure 24: Point Estimates of Economic Loss Based on Simulation –
14                                 Seagate Users Only – Monotonicity Constraint
15
     E.        Confidence Interval for the Point Estimates
16
               152.     The facts that (a) the minimum economic loss estimate across all market simulations
17
     is greater than $0 of all estimated loss scenarios and that (b) the median42 economic loss of each
18
     market simulation is statistically significant is empirical proof of the existence of class-wide
19
     economic losses.
20
               153.     The study I designed is not a statistical random sample in the sense that the selection
21
     probability for each participant is a known number greater than zero. However, the identification of
22
     the sample frame, the selection process of participants from the sample frame, and utilizing
23

24        42
           The median (also called the 50th percentile) in a distribution of data points is the value for
25   which 50% of all data points in that distribution are smaller or equal to while the other 50% of all
     data points in that distribution are greater or equal to that value. In more general terms, the nth
26   percentile of a distribution is defined as the value in a distribution of data points where n% of all data
     points are smaller than or equal to that value. For example, the 90th percentile of a distribution is
27   defined as the value in that distribution of data points where 90% of all data points are smaller than
     or equal to that value.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 51
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 56 of 79




 1   demographic information as balancing weights makes the resulting sample a representative selection

 2   from the target population.

 3             154.    In full acknowledgement of the fact that the selection probability for each participant

 4   will not be a known number greater than zero and as such, the resulting survey is strictly speaking a

 5   non-probability sample, I adhere to the AAPOR43 “Guidance on Reporting Precision for

 6   Nonprobability Samples.” In its guidance, AAPOR discusses several approaches that survey

 7   researchers use to estimate precision with nonprobability samples:

 8                     “AAPOR encourages researchers to implement the approach that is
                       most appropriate for the study design. While not an exhaustive list,
 9                     four commonly used approaches for quantifying the precision of
                       statistical estimates include: resampling approaches, Bayesian credible
10                     intervals, Taylor series linearization, and application of the simple
                       random sample (SRS) formula for margin of error. For each approach,
11                     there are certain pieces of information that a statistically-trained,
                       independent observer would need to know in order to evaluate the
12                     study’s design and the resulting estimates.”44

13             155.    I follow the format of reporting the results of my precision computations as suggested

14   in the AAPOR Guidance:45 To estimate the precision of the estimates from the survey and construct

15   95% approximations to confidence intervals, I drew 100 random samples of 1900 observations or

16   95% of the total survey population. I then compute the percentiles of the point estimates for the

17   economic loss for each scenario in my market simulation. Each bootstrapping iteration yields a

18   different point estimate for the economic loss. I then tabulate all results from all re-sampling
19   iterations. Finally, I determine the 2.5th and 97.5th percentile of the derived distribution. In Footnote

20   41 above, the nth percentile of a distribution was defined as the value in that distribution for which

21   n% of all data points in that distribution are smaller than or equal to that value. Based on this

22   definition, the percentiles can be used to calculate approximate confidence intervals in the following

23   way: The 2.5th percentile is the value in the distribution for which 2.5% of all data points are smaller

24       43
            AAPOR is an acronym for the American Association of Public Opinion Research. See
25   https://www.aapor.org for more information. I am a member of AAPOR.
         44
            AAPOR Guidance on Reporting Precision for Nonprobability Samples, Page 1.
26
     https://www.aapor.org/getattachment/Education-Resources/For-
27   Researchers/AAPOR_Guidance_Nonprob_Precision_042216.pdf.aspx.
         45
              Ibid. Pages 2 and 3.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 52
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 57 of 79




 1   than or equal to and the 97.5th percentile is the value in the distribution for which 97.5% of all data

 2   points are smaller than or equal to. I calculate the approximate 95% confidence intervals for all

 3   market simulations.

 4            156.     The margins of error and the levels of statistical confidence indicate if the preferences

 5   and choices of the participants in the empirical study show a large degree of homogeneity when

 6   assessing the economic value of the claims at issue in this case.

 7            157.     Figure 24 shows the results of the bootstrapping analysis for each market simulation

 8   that was conducted for AFR values of 3%, 5%, 8%, and 10%.46 Each bar represents an approximate

 9   95% confidence interval for the respective median value. The small width of the confidence intervals

10   indicates high precision47, and thus high reliability of the results. The median economic loss per

11   purchaser is shown in absolute value and as a percent of the median purchase price.

12

13

14

15

16

17

18
19

20

21

22            Source: Own Analysis based on Conjoint Survey conducted by Amplitude.
                             Figure 25: Confidence Interval for Median Economic Loss
23                                       at Different Annual Failure Rates

24

25
         46
          A complete list of approximate 95% confidence intervals including lower bounds, upper
26
     bounds, and approximate matgin of error in tabulated format can be found in the Appendix.
27       47
          For example, the confidence interval for the 10% AFR economic loss estimate of $67.2 ranges
     from $65.9 to $69.1 which is a margin of error less than +/- 2.5%.
28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 53
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 58 of 79




 1            158.     RAID and NAS do not rank as high in the importance scale. When modelling the

 2   impact of false advertising with respect to RAID and NAS in isolation, economic losses can be

 3   measured. However, when modelling false advertising with respect to AFR, RAID and NAS

 4   combined, the impact of RAID and NAS is small. Furthermore, the incremental impact of RAID and

 5   NAS on economic losses falls within the bounds of the confidence interval for the economic losses

 6   related to AFR.

 7            159.     For failure rates in access of 10%, the economic loss quickly approaches the sales

 8   price of the product and for failure rates approaching 20% and larger than 20% the product is

 9   perceived by the consumer as a bad which can be seen by the results of the market simulations I

10   performed. Should the Court decide that the class members should receive a full refund rather than a

11   damage based on their economic loss as estimated above, I will develop a model of class-wide

12   economic loss by multiplying annual retail sales for each SKU with the average retail price for the

13   SKU in the respective year.

14                                  VIII. SUMMARY AND CONCLUSION
15            160.     I developed a theoretical model that shows how the demand for a product changes

16   when attributes and levels of attributes for that product change. To quantify the change in demand

17   when the attributes of the product change (e.g., when claims about the product are false and

18   misleading), I designed a choice based conjoint study.
19            161.     I applied the well-established scientific methodology of Mixed Logit modeling and

20   Hierarchical Bayesian Estimation to analyze the data from the efficiently designed choice based

21   Conjoint Analysis. The results from the conjoint analysis can be relied upon to draw inferences

22   about the value of claims to customers at the point of purchase and how such value will change when

23   the claims are revealed to be false at the point of purchase.

24            162.     The conjoint analysis shows what respondents would have paid for a product with

25   none of the attributes falsely claimed, to compute if they suffered an economic loss when the Court

26   decides that the claims at issue were all found to be false and misleading.
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 54
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 59 of 79




 1            163.     Lastly, I conclude that the method proposed and described in this report can be used

 2   to expand the results of the conjoint study to a complete model to calculate class-wide damages in

 3   the merits phase of this case by multiplying the economic loss per unit as established above with the

 4   number of units purchased by class members during the class period. In addition, the model proposed

 5   in this Report to compute class-wide economic losses can be expanded in the merits phase of this

 6   case to incorporate additional aspects if the Court deems this necessary.

 7            164.     The analysis and opinions contained in this report are based on information available

 8   as of the date of this report. I reserve the right to supplement or amend this report in the event

 9   additional information becomes available.

10            165.     I declare under penalty of perjury under the laws of the United States that the

11   foregoing is true and correct. Executed this 20th day of November, 2017, at Los Angeles, CA.

12

13

14
                                                                             Stefan Boedeker
15

16

17

18
19

20

21

22

23

24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 55
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 60 of 79




 1                                             REFERENCES
 2   Allenby, G., & Rossi, P. (2006). Hierarchical Bayes models: a practitioners guide The Handbook of
            Marketing Research (pp. 607-670).
 3
     Bakken, D., & Frazier, C. L. (2006). Conjoint analysis: Understanding consumer decision making
 4         The Handbook of Marketing Research (pp. 607-670).
 5
     Diamond, S. S. (2011). Reference guide on survey research (3rd ed. Vol. 221).
 6
     Isaacson, B., Hibbard, J. D., & Swain, S. D. (2007). Why Online Consumer Surveys Can be a Smart
 7          Choice in Intellectual Property Cases. IPL Newsl., 26, 12.

 8   Kuhfeld, W. F. (2006). Construction of efficient designs for discrete-choice-experiments The
           handbook of marketing research, Uses, misuses, and future advances, Sage Publ., Thousand
 9         Oaks, Calif (pp. 312-363).
10   Lancaster, K. J. (1966). A new approach to consumer theory. Journal of political economy, 74(2),
11          132-157.

12   Orme, B. K. (2005). Getting started with conjoint analysis: strategies for product design and pricing
           research (2nd ed.): Research Publishers.
13
     Rao, V. R. (2014). Applied conjoint analysis: Springer Science & Business Media.
14
     Train, K. E. (2009). Discrete choice methods with simulation: Cambridge university press.
15
     Varian, H. R. (2010). Intermediate Microeconomics: a Modern Approach (8th ed.): WW Norton &
16
            Company New York.
17

18
19

20

21

22

23

24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 56
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 61 of 79




 1      APPENDIX -RESULTS OF CONJOINT ANALYSIS FOR DIFFERENT SUB-SAMPLES
 2   Purchasers of Seagate Hard Drives – No Monotonicity Constraint

 3   Purchasers of Other Hard Drives – Monotonicity Constraint

 4   Purchasers of Other Hard Drives – No Monotonicity Constraint

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     DECL. OF STEFAN BOEDEKER ISO CLASS CERT. - 57
     CONTAINS MATERIAL DESIGNATED AS HIGHLY CONFIDENTIAL
     Case No.: 3:16-CV-00523
     010581-11 999939 V1
  Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 62 of 79




Table Appendix 1: Approximate 95% Confidence Intervals for Median
Economic Loss With Price Constraints
                   But‐For    2.5 % Lower               97.5 % Upper
     Conjoint                               Median
                  World AFR      Bound                     Bound
All But Seagate
                    3%           13.5        15.0           16.4
                    5%           27.0        30.0           32.9
                    8%           46.2        52.2           59.7
                    10%          58.6        66.5           74.0
                    15%          84.7        91.4           98.7
                    25%          127.1      144.6          167.8
                    50%          195.0      223.0          260.4
Seagate Only
                    3%           14.8        15.0           15.3
                    5%           29.3        29.9           30.4
                    8%           51.5        52.6           54.0
                    10%          65.9        67.2           69.1
                    15%          90.1        91.8           94.2
                    25%          142.1      145.9          150.8
                    50%          218.7      225.1          233.1


Table Appendix 2: Approximate 95% Confidence Intervals for Median
Economic Loss Without Price Constraints
                   But‐For    2.5 % Lower               97.5 % Upper
     Conjoint                               Median
                  World AFR      Bound                     Bound
All But Seagate
                    3%           14.7        16.4           18.6
                    5%           29.9        32.7           36.1
                    8%           51.9        57.4           64.7
                    10%          64.4        73.3           85.5
                    15%          89.7       102.2          116.7
                    25%          145.6      167.2          195.7
                    50%          223.9      266.0          326.7
Seagate Only
                    3%           16.2        16.5           17.0
                    5%           32.1        32.9           33.9
                    8%           56.9        58.0           59.5
                    10%          72.3        74.0           76.5
                    15%          100.0      102.8          106.7
                    25%          161.8      167.8          174.2
                    50%          260.1      268.4          281.4
Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 63 of 79




               Exhibit A
                    Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 64 of 79




                                                STEFAN BOEDEKER

Managing Director                               Background
Berkeley Research Group
                                                Stefan is a Managing Director at Berkeley Research Group where he focuses
    550 South Hope Street                       on the application of economic, statistical, and financial models to a variety of
    Suite #2150                                 areas such as solutions to business issues, complex litigation cases, and
    Los Angeles, CA 90071
    Tel: (310) 499-4924
                                                economic impact studies. He has extensive experience applying economic and
    Cell: (213) 705-1324                        statistical theories and methodologies to a wide variety of cases where But-for-
    Email: sboedeker@thinkbrg.com               scenarios have to be developed based on probabilistic methods and where
                                                statistical predictive modeling has to be applied to assess liability and damages.
Education
•     BS in Statistics,
      University of Dortmund, Germany           Stefan has applied these techniques in business disputes, single-plaintiff cases,
•     BA in Business Administration             multi-plaintiff cases, and class action proceedings in the areas of class
      University of Dortmund, Germany           certification, liability assessment, developing damages scenarios, and post
•     MS in Statistics                          settlement or judgment distributions.
      University of Dortmund, Germany
•     MA in Economics
      University of California, San Diego
                                                Professional and Business Experience
•     Met Ph.D. requirements except
      dissertation in Economics,                Representative Engagements
      University of California, San Diego
                                                Litigation
Professional Associations                           »   In a class action alleging misleading advertising practices, Stefan
•     Member of the American Economic                   performed statistical analyses in the class certification stage.
      Association (AEA)
•     Member of the American Statistical            »   For a major healthcare provider involved in a dispute with a potential
      Association (ASA)                                 class of more than 3,000 other providers over allegedly excessive
•     Member of the Econometric Society                 outlier payments Stefan performed economic and statistical analyses.
•     Member of the Mathematical                        Ultimately, class certification was denied in that case.
      Association of America (MAA)
•     Member of the American Association            »   In a class action alleging discriminatory allocation of public funds by a
      for    Public    Opinion    Research              large metropolitan transportation authority, Stefan performed statistical
      (AAPOR)                                           analyses of transportation data.
•     Member of the Market Research
      Association (MRA)                             »   In a multi-plaintiff case against a state authority on improper funding
•     In 2001 Stefan was a member of an                 of special education programs, Stefan performed statistical analyses of
      AICPA task force dealing with                     funding related ledger data.
      Corporate     Integrity   Agreements
      (CIA). Stefan was responsible for             »   In a class action alleging improper practices of charges for gym
      issues    related      to   statistical           memberships, Stefan performed statistical analyses in the class
      methodology utilized in CIA’s.
                                                        certification analysis. Based on the analysis, the ultimately certified
                                                        class was significant smaller than initially defined. In this case, Stefan
                                                        also developed statistical models to assess damages.




                                                                                                                    Page | 1
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 65 of 79




» In a class action alleging losses to consumers due to faulty window regulators in automobiles, Stefan
  utilized statistical models to assess economic damages.

» In a class action against a large financial institution alleging fee overcharges for personal trust accounts,
  Stefan utilized statistical analyses to segment the account holders and ultimately reduce the size of the
  class.

» In a class action case where a provider of a used car evaluation model was ordered by the court to test
  if their model did not significantly undervalued cars, Stefan performed statistical analyses.

» In a class action case over fee overcharges in the payment process of car insurance, Stefan developed a
  distribution model of repayments to class members after a settlement had been reached.

» In a class action of home owners over alleged diminution of property values due to proximity to a plume
  of contaminated soil, Stefan performed statistical analysis to assist counsel in a motion against class
  certification.

» In a natural resource damage class action case, Stefan provided econometric analysis of property value
  loss due to proximity to a solid waste site utilizing hedonic regression models.

» For a class action case involving potential damage from a landfill in a state park, Stefan analyzed data
  about travel, tourism and park attendance. Stefan specified and estimated linear regression models and
  time series models to predict park attendance.

» In a class action case involving alleged diminution of property values due to ground-water
  contamination, Stefan specified and estimated hedonic regression models to show that other factors
  than the contamination contributed significantly to the loss in property value.

» In a class action against a large financial institution alleging non-payment of coupon payments for
  bearer bonds Stefan designed and administered large-scale databases to reconstruct accounting records
  of a large financial institution’s Corporate Trust Department. He developed statistical models to analyze
  bondholders’ presentment behavior of Bearer bonds.

» In a class action dispute between the Department of Interior and individual Native Americans over
  mismanagement of individual trust accounts, Stefan performed a statistical analysis of an electronic
  database with approximately 60 million records in order to draw a statistically valid sample of accounts
  for further analysis.

» In a trademark infringement case of video equipment, Stefan calculated damages based on the
  defendant's unjust enrichment utilizing statistical time trend models.

» For a shareholder derivative action against a leading publicly-traded health care provider, employed an
  econometric approach to quantify potential damages per share due to alleged section 10b-5 violations
  and other claims. For the same matter, developed a multi-trader model to estimate the number of shares
  potentially damaged.

» In a dispute between a major health care provider and private payor groups, Stefan developed statistical
  stratified sampling models to assess exposure across different contract types.



                                                                                                        Page | 2
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 66 of 79




» For a large financial institution’s personal trust department involved in a consumer class action, Stefan
  designed a random sample to estimate the potential exposure due to fee overcharges.

» For a computer equipment leasing company involved in an employee class action, Stefan utilized
  statistical models to estimate exposure due to alleged forfeiture of unpaid vacation time in a class action
  of former and current employees.

» For a limousine company involved in a wage and hour class action, Stefan developed a statistical
  sampling based exposure model to quantify the impact of alleged unpaid overtime and missed meal
  breaks.

» In several cases involving 12 hour shift workers at hospitals Stefan performed rebuttal analyses of
  plaintiff’s damages computations.

» For a large electronic retail chain Stefan calculated exposure based on the failure of paying overtime
  for store managers.

» For a major department store Stefan performed a statistical analysis of manager surveys where he found
  significant differences in the managers’ allocation of time across department and stores. Ultimately,
  due to these differences a class was not certified.

» For a large sporting goods retail chain Stefan assisted in defining the size of the potential class and in
  estimating the potential exposure which led to a favorable, early settlement of the case.

» For a women’s shoes retail chain Stefan designed and statistically analyzed an observational study to
  quantify the amount of time spent on exempt versus non-exempt tasks.

» For a video rental store chain Stefan developed sampling algorithms based on in-store security cameras
  to analyze time spent by assistant managers on exempt versus non-exempt activities.

» For a large fast food chain Stefan directed a team collecting employee work information from restaurant
  locations in order to monitor and gain compliance in response to litigation

» For a large mass merchandiser Stefan developed a document and data reconciliation tool and he
  developed a statistical sampling mechanism to proof compliance with a court ordered document
  retention procedures in the course of a wage and hour litigation.

» Stefan worked with a Fortune 500 bank in a class action suit to review the claims of managers that were
  misclassified and should have been paid overtime. To compute damages, Stefan reviewed the overtime
  records of employees in this position prior to a job classification change and, in the absence of overtime
  data after the job classification change, Stefan reviewed sign in and sign out times of the office building.

» For a long-term care provider Stefan used data from timesheets, payroll, and other scheduling records
  to create comprehensive reports showing potential exposure for each of the claimed areas: timely wage
  payment, overtime wage payment, adequate daily meal and rest break periods, and travel time
  compensation.




                                                                                                       Page | 3
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 67 of 79




» For a maternity clothing store chain Stefan performed analyses related to exempt/non-exempt status
  issues for managers and assistant managers. Stefan also conducted a break time analysis for all
  employees.

» For a commercial flooring contractor Stefan assessed the job duties and responsibilities of a group of
  supervisors. During the engagement, the scope of work expanded to include an analysis of
  misclassification and back-pay exposure for additional groups of employees.

» For a software developer Stefan analyzed how department and project specific characteristics impacted
  the work flow and the correlation of that impact to certain exemptions.

» For a large meatpacker Stefan conducted a time and motion study to properly assess the duration of
  certain separately compensated activities to rebut allegations of violation of minimum wage laws.

» For a public university housing department Stefan conducted an extensive time and motion study to
  identify the tasks (and associated time range to perform each task) related to processing a contract
  cancellation.

» For a large drugstore chain Stefan used in-store cameras for the smaller stores and actual in-store
  observations for the larger stores to conduct a time motion study and quantify the time spent by assistant
  managers on certain pre-defined tasks.

» For a large public storage company Stefan conducted a detailed time and motion study to determine the
  cost of collection and administration of late payments. Using both self-logging and independent review
  techniques, Stefan defined each step in the late payment process, calculated the cost to the company for
  such activities, and compared this cost to the late fees under dispute.

» For a large retail store chain Stefan performed statistical analyses of regularly conducted employee
  activity surveys.

» For a mass merchandiser, Stefan conducted an observational study of activities of all individuals
  classified as managers to show significant differences in daily activities.

» For a department store, Stefan conducted an in-store observational study of managers and assistance
  managers to assess the percentage of time spent on managerial tasks.

» For a state ferry system in the Pacific Northwest, Stefan conducted an observational study of engine
  room personnel during shift changes to quantify potentially unpaid time worked.

» For a large retail chain Stefan conducted an extensive analysis of the company’s compliance with break
  time rules and regulations and also the employees’ usage and potential abuse of break time.

» For a large mass merchandise retailer Stefan compiled a comprehensive database of punch clock data,
  payroll data, point of sales data, hardcopy information about manual edits of time entries, store security
  system data, etc. to analyze allegations of inserting breaks, deleting time and forcing employees to work
  after they clocked out.




                                                                                                     Page | 4
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 68 of 79




» For a large electronic retail chain Stefan analyzed time card data, point of sales data and other store
  specific attributes to quantify potentially missed meal and rest breaks.

» In a gender discrimination case involving a client in the food processing industry, Stefan analyzed the
  impact of the implementation of an Affirmative Action Plan on the allegedly discriminatory
  employment practices.

» In a class action case alleging age discrimination for a vegetable seed company, Stefan performed
  rebuttal work of the plaintiff’s expert’s liability and damages analysis.

» In a class action case alleging age discrimination for a major aerospace company, Stefan performed
  statistical analyses to rebut allegations of age discrimination.

» In a class action race discrimination suit against the Alabama Department of Transportation, Stefan
  developed statistical regression models and tests to analyze the alleged discrimination.

» In a class action gender discrimination case against a large real estate brokerage firm, Stefan provided
  deposition testimony to class certification issues.

» In a gender discrimination case against a temporary employment agency, Stefan performed econometric
  analyses to disprove salary discrimination against two former female employees. Stefan addressed
  plaintiffs’ expert’s damages calculations and developed alternative scenarios.

» For a large meat processing plant, Stefan performed statistical analyses of employment data to address
  allegations of discriminatory hiring practices.

» For a leading publicly-traded developer of enterprise management software, Stefan employed a
  statistical approach to demonstrate the diversity of investment styles among proposed lead plaintiffs for
  a securities class action lawsuit alleging section 10b-5 violations and other claims. For the same matter,
  Stefan employed an econometric approach to estimate potential damages for each lead plaintiff.

» For a leading publicly-traded developer of enterprise management software, Stefan employed an
  econometric time-series model to analyze allegations of insider trading and the timing of certain stock
  transactions relative to information available to officers in the company.

» For a shareholder derivative action against a leading publicly-traded health care provider, employed an
  econometric approach to quantify potential damages per share due to alleged section 10b-5 violations
  and other claims. For the same matter, developed a multi-trader model to estimate the number of shares
  potentially damaged.

» For a publicly-traded manufacturer of office supplies, developed a Black-Scholes application and
  utilized a binomial distribution probability methodology to evaluate the appropriateness of the size of
  a loan loss reserve related to a loan collateralized by the assets of an employee stock purchase plan.

» For a large software developer, Stefan performed statistical modeling to assist in a securities class action
  litigation involving allegations of improper revenue recognition, reserve allocations, financial
  statement disclosures and other accounting irregularities




                                                                                                       Page | 5
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 69 of 79




» For a failed computer hardware company in defense of a 10b-5 securities litigation action, Stefan
  performed statistical analyses of accounting transactions, inventory and receivable reserves and the
  auditor’s work papers in its evaluation of the allegations.

» In several Rule 10b(5) class actions, Stefan used the event study approach to calculate the value line of
  a security. In these cases Stefan applied complex and advanced one, two, and multi-trader models.



Non-Litigation

» For large grocery store chains, Stefan analyzed the effectiveness of a frequent shopper card program
  utilizing data mining techniques. He also analyzed customer data to facilitate the introduction of one-
  to-one marketing tools.

» For a grocery store chain, Stefan utilized econometric elasticity models to recommend pricing strategies
  for in-store promotions.

» For a grocery store chain, Stefan developed customer segmentation models to design segment specific
  marketing campaigns.

» For the American Film Marketing Association, Stefan performed an economic impact study of the
  influence of the independent film producers and distributors on the U.S. economy in general, and the
  California economy in particular.

» For a large entertainment client, Stefan developed statistical models to predict the return of video
  cassettes and DVDs.

» For several clients in the retail industry, Stefan developed statistical models to estimate the liability of
  unredeemed gift certificates.

» For a client in the restaurant business, Stefan developed statistical models to quantify the dollar amount
  of outstanding unredeemed gift certificates.

» For a major hotel chain, Stefan developed statistical models to forecast the redemption of frequent
  traveler program points for tax purposes.

» For a high profile e-commerce company, Stefan’s team produced an interactive business decision tool
  to forecast company growth and profitability. The interactive model allows the client, through the
  choice of a few fundamental inputs, to measure the simultaneous impact on all cost and revenue
  dimensions of the company, including real estate and equity participation.

» For the Nevada Resort Association, Stefan quantified the economic impact of the gaming industry with
  special emphasis on the accelerated population growth in greater Las Vegas.

» For the Los Angeles Unified School District, Stefan performed an economic study about the impact of
  different recycling programs.



                                                                                                       Page | 6
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 70 of 79




» For the Los Angeles County Department of Health Services, Stefan conducted a time and motion study
  to determine the time required to complete specific Medi-Cal eligibility and provider forms.

» For the Arizona Tax Research Association, Stefan developed economic models to quantify the revenue
  impact of a proposed change of taxation in the construction sector in Arizona.

» For a hotel property management company, Stefan analyzed customer data, and used data mining
  methods to develop predictive models for customer acquisition, retention, and attrition.

» For a project analyzing the extent of competition in the market segments of a pipeline company, Stefan
  estimated regression and Tobit-models to determine optimal bidding behavior for gas storage demand.
  He prepared testimony given in filings before the Federal Energy Regulatory Commission (FERC).

» For a hotel property management company, Stefan developed a demand driven yield management
  system.

» For a company providing self-storage space, Stefan developed a demand driven price-setting strategy
  utilizing own- and cross-price elasticity regression models.

» For a high-tech start-up with a unique service offering of new products, Stefan recommended product-
  pricing scenarios.

» For a large international conglomerate, Stefan developed customized data mining techniques for the
  implementation within a customer knowledge management system.

» For a large law firm, Stefan performed a comprehensive statistical analysis of Los Angeles Superior
  Court jury verdicts over the last decade. The project tested the hypothesis of systematic bias in particular
  courthouses with respect to plaintiff-win probability, length of trial, length of deliberation, and dollar
  amounts awarded.




Depositions & Testimony
Depositions

1.   MRO Communications, Inc vs. American Telephone and Telegraph Company, United States District
     Court District of Nevada, Case. No. -5-95-903-PMP, Deposition Testimony, September 26, 1996

2.   Yolanda Aiello Harris, individually and on behalf of all others similarly situated; Jennifer Hopkins,
     individually and on behalf of others similarly situated; Shannon L. Bradley, individually and on
     behalf of others similarly situated, Plaintiffs, vs. CB Richard Ellis, Inc., a California corporation; CB
     Commercial INC., a California corporation; Defendants, Superior Court of California, County of San
     Diego, Case No. GIC 745044, Deposition Testimony, January 5, 2001.




                                                                                                       Page | 7
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 71 of 79




3.   State of Tennessee, ex rel., Douglas Sizemore, Petitioner vs. Xantus Healthplan of Tennessee, Inc.,
     Chancery Court of Davidson County, Tennessee at Nashville, Case No 99-917-II, Deposition
     Testimony, October 11, 2001.

4.   Howard Wright, Inc., a California corporation doing business as AppleOne Employment Services,
     Plaintiffs, vs. Olsen Staffing Services, Inc., a Delaware Corporation, Dagney Smith, an individual,
     Vicky Riechers, an individual, and Linda Shiftman, an individual, Defendants, Superior Court of the
     State of California for the County of Los Angeles, Case No. BC 200657, Deposition Testimony,
     December 7, 2001.

5.   Sacred Heart Medical Center, et al., Plaintiffs, -vs- Department of Social and Health Services, and
     Dennis Braddock, the Secretary of the Department of Social and Health Services, Defendants,
     Superior Court of the State of Washington in and for the County of Thurston, No. 00-2-01898-1,
     Deposition Testimony, January 23, 2003.

6.   Patrick Bjorkquist individually and on behalf of all others similarly situated, Plaintiff, vs. Farmers
     Insurance Company of Washington, Defendant, in the Superior Court of the State of Washington for
     King County, Case No.: 02-2-11684-1 SEA, Deposition Testimony, November 3, 2003.

7.   Diversified Property, a general partnership, Dora Saikhon Family Trust, and Nancy Saikhon Borrelli,
     an individual, Plaintiffs vs. Manufacturers Life Insurance (U.S.A.), a Michigan corporation,
     erroneously sued as Manufacturers Life Insurance Company, Inc., Defendants in the Superior Court
     of California, County of San Diego, Case No.: GIC 815128, Deposition Testimony on July 21, 2004.

8.   Alan Powers, Plaintiff, vs. Laramar Group et al., Defendants in the United States District Court,
     Northern District of California, No. C-02-3755 SBA, Deposition Testimony on August 27, 2004.

9.   Group Anesthesia Services, A Medical Group, Inc., Claimant, vs. American Medical Partners of
     North Carolina, Inc., etc., et al., Respondents, JAMS Arbitration, Reference No. 1100040919,
     Deposition Testimony on February 9, 2005.

10. Group Anesthesia Services, A Medical Group, Inc., Claimant, vs. American Medical Partners of
    North Carolina, Inc., etc., et al., Respondents, JAMS Arbitration, Reference No. 1100040919,
    Deposition Testimony on March 11, 2005.

11. Fujitsu v. Cirrus Logic et al., United States District Court, Northern District of California, San Jose
    Division, Case No. 02CV01627. Deposition Testimony on April 21 and 22, 2005.

12. Goldman et al. v. RadioShack Corporation, United States District Court, Eastern District of
    Pennsylvania, Case No. 03 CV 0032, Deposition Testimony on May 18, 2005.

13. Perez et al. v. RadioShack Corporation, United States District Court, Northern District of Illinois,
    Eastern Division, Case No. 02-CV-7884, Deposition Testimony on December 13, 2005.

14. United States of America ex rel. A. Scott Pogue v. American Healthcorp Inc., Diabetes Treatment
    Centers of America Inc., et al., United States District Court, Middle District of Tennessee at
    Nashville, Civil No. 3-94-0515, Deposition Testimony on May 12, 2006.

15. School Districts’ Alliance v. State of Washington, United States District Court, Eastern District of
    Thurston, Case No. 04-2-02000-7, Deposition Testimony on July 20, 2006.



                                                                                                    Page | 8
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 72 of 79




16. Boca Raton Community Hospital, Inc., a Florida not-for-profit corporation d/b/a Boca Raton
    Community Hospital, on behalf of itself and on behalf of Class of all others similarly situated v. Tenet
    Healthcare Corp., a Nevada Corporation, United States District Court, Southern District of Florida,
    Miami Division, Case No. 05-80183-CIV-SEITZ/MCALILEY, Deposition Testimony on July 25,
    2006.

17. Boca Raton Community Hospital, Inc., a Florida not-for-profit corporation d/b/a Boca Raton
    Community Hospital, on behalf of itself and on behalf of Class of all others similarly situated v. Tenet
    Healthcare Corp., a Nevada Corporation, United States District Court, Southern District of Florida,
    Miami Division, Case No. 05-80183-CIV-SEITZ/MCALILEY, Deposition Testimony on October
    13, 2006.

18. Louise Ogborn v. McDonald’s Corporation et al., Commonwealth of Kentucky 55th Judicial District,
    Bullitt County Circuit Court, Case No. 04-CI-00769, Deposition Testimony on October 19, 2006.

19. Elise Davis v. Kohl’s Department Stores, Inc. consolidated with Rosie Grindstaff v. Kohl’s
    Department Stores, Inc., Superior Court of the State of California for County of Los Angeles Central
    District, Case No. BC 327426 (lead case) consolidated with Case No. BC 341954, Deposition
    Testimony on April 25, 2007.

20. Norman Utley, et al., v. MCI, Inc., MCI Worldcom Communications, Inc., and MCI Network
    Services, Inc., formerly known as MCI Worldcom Network Services, Inc., United States District
    Court, Northern District of Texas, Dallas Division, Civil Action No. 3:05 - CV- 0046 - K, Deposition
    Testimony on May 30, 2007.

21. Ramon Moreno and Ernesto Morailo, on behalf of themselves and all others similarly situated v.
    Guerrero Mexican Food Products Inc., a division of Gruma Corporation; and Gruma Corporation, a
    Nevada Corporation, United States District Court, Central District of California, Case No. CV05-
    773RSWL(PLAx), Deposition Testimony on August 10, 2007.

22. Darensburg et al. v. Metropolitan Transportation Commission, U.S. District Court, Northern District
    of California, Case No. C-05-1597-EDL, Deposition Testimony on March 18, 2008.

23. In Re: King Pharmaceuticals, INC, Derivative Litigation, Lead Case No: BOO19077(M), The
    Chancery Court, Sullivan County at Bristol, Tennessee, Deposition Testimony on April 4, 2008.

24. P. Ansley et al. v. Lewis Homes of California, a California General Partnership, et al., Superior Court
    of the State of California, For the County of Solano, Case No. FCS02445, Deposition Testimony on
    April 10, 2008.

25. Personnel Plus v. Ashish Wahi et al., Superior Court of the State of California, County of Orange,
    Case No. 07CC08363, Deposition Testimony on August 13, 2008.

26. First Capitol Consulting Inc. v. LVX, Inc. et al., Superior Court of the State of California for the
    County of Los Angeles, Case No. BC378202, Deposition Testimony on October 27, 2008.

27. R. Molina et al. v. Lexmark International, Inc., Superior Court of the State of California for the
    County of Los Angeles, Case No. BC339177, Deposition Testimony on November 19, 2008.




                                                                                                     Page | 9
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 73 of 79




28. In re National Century Financial Enterprises, Inc. Investment Litigation, No. 2:03-MD-1565-JLG-
    MRA (S.D.Ohio), Deposition Testimony on January 22, 2009.

29. New York City Employees’ Retirement System, et al. v. Bank One, N.A., et al., Case No. 03-cv-
    09973 (LAK) (S.D.N.Y.), Deposition Testimony on January 22, 2009.

30. Dole Fresh Fruit International, Ltd, Hyundai Precision America, Inc., JAMS Arbitration, ADRS Case
    #05-1138-RTA, Deposition Testimony on December 21, 2009.

31. D. Berry, L. Hedges et al. v. Volkswagen of America, Inc. In The Circuit Court of Jackson County,
    Missouri, at Independence, No. 0516-CV01171 Division 2, Deposition Testimony on February 18,
    2010.

32. D. Aberle et al. v. Davidson Builders, Inc., et al., Superior Court of the State of California, County
    of Orange, Case No.: 37-2008-00083718-CU-CD-CTL, Deposition Testimony on March 24, 2010.

33. Urga, et al. v. Redlands Community Hospital, Superior Court of the State of California, County of
    San Bernardino, Case No. SCVSS 123769, Deposition Testimony on May 17, 2010.

34. Oberschlake, et al v. St. Joseph Hospital of Orange, et al, Superior Court of the State of California,
    County of Orange, Case No. 05CC00301, Deposition Testimony on August 12, 2010.

35. J. Morrison v. The Vons Companies, Inc., Superior Court of State of California, County of San Diego,
    Case No. 37-2009-00081026-CU-BT-CTL, Deposition Testimony on December 7, 2010

36. R. Pate, et al. v. Children’s Hospital of Orange County, Superior Court of California, County of
    Orange, Case No. 05CC00303, Deposition Testimony on April 13, 2011.

37. M. St. Croix, et al. v. Cedar Fair, L.P., et al., Superior Court of California, County of Orange,     Case
    No. 30-2008-0214500, Deposition Testimony on August 22, 2011.

38. Steven Domalewski, a minor v. Hillerich and Bradsby Co., et al., Superior Court of New Jersey,
    Passaic County, Docket No.: PAS-L-2119-08, Deposition Testimony on January 5, 2012.

39. Cathleen McDonough, et al., v. Horizon Blue Cross/Blue Shield of New Jersey, United States District
    Court, District of New Jersey, Civil Action No. 09-cv-00571-(SRC) (PC), Deposition Testimony on
    January 10, 2012.

40. Daniel Ordonez, et al., v. Radio Shack, United States District Court, Central District of California,
    Case No. CV 10-07060 CAS (JCGx), Deposition Testimony on October 24, 2012.

41. Ameritox, Ltd., v. Millennium Laboratories, Inc., United States District Court, Middle District of
    Florida, Case No. 8:11-cv-00775-SCB-TBM, Deposition Testimony on December 20, 2013.

42. United States of America, ex rel. Glenda Martin v. Life Care Centers of America, Inc., United States
    District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:08-CV-251,
    Deposition Testimony on January 15, 2014.




                                                                                                        Page | 10
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 74 of 79




43. United States of America, ex rel. Tammie Taylor v. Life Care Centers of America, Inc., United States
    District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:12-CV-64, Deposition
    Testimony on January 15, 2014.

44. Darren Smith, et al., v. Panera Bread Company, Superior Court of California, County of San Diego,
    Case No. 37-201-00084077 CU-BT-CTL, Deposition Testimony on April 30, 2014.

45. Joseph Hummel et al., v. Castle Principles, LLC et al., Superior Court of California, County of Santa
    Clara, Case No. 112CV223170, Deposition Testimony on June 19, 2014.

46. Sherman Way Oil, Inc. (Bijan Pouldar), American Pacific Enterprises Group (Sherwin Louie),
    Bahman Kohanteb, Hamid Kalhor , Claimants, Vs. Circle K Stores, Inc., Respondent, Alternative
    Dispute Resolution Case No’s 13-7103-DSC through 13-7106-DSC, Deposition Testimony on
    September 25, 2014.

47. In re: ExxonMobil Oil Corporation, et al., Southern California Bulk Sale Litigation, Case No. CV12-
    04689-PA (VBKx), Deposition Testimony on September 25, 2014.

48. Oracle Wage and Hour Cases, Raghunandam Matam et al., v. Oracle Corporation, Superior Court of
    California, County of Alameda, No. RG-09480164, Deposition Testimony, October 21, 2014.

49. G. Taylor et al. v. Shippers Transport Express, Inc., et al., United States District Court, Central
    District of California, Case No.: CV13-02092-BRO (PLAx), Deposition Testimony on October 24,
    2014.

50. Denise Mays et al. v. Children’s Hospital of Los Angeles, Superior Court of California, County of
    Los Angeles, Case No. BC477830, Deposition Testimony on March 17, 2015.

51. Direct General Insurance Company v. Indian Harbor Insurance Company et al., United States District
    Court, Southern District of Florida, Miami Division, Case No. 14-20050-CIV-Cooke/Torres,
    Deposition Testimony on March 27, 2015.

52. Dennis Dickman v. Gerdau Reinforcing Steel, et al., Superior Court of California, County of San
    Bernardino, Case No. CIV-DS-1406231, Deposition Testimony on July 7, 2015.

53. Fred Devries, et al. v. Morgan Stanley & Co. LLC, et al., United States District Court, Southern
    District of Florida, Case No. 9:12-cv-81223-KAM, Deposition Testimony on July 31, 2015.

54. Dennis Dickman v. Gerdau Reinforcing Steel, et al., Superior Court of California, County of San
    Bernardino, Case No. CIV-DS-1406231, Deposition Testimony on September 11, 2015

55. Leah Davis, and Amy Krajec, et al. v. St. Jude Hospital, Superior Court of California, County of
    Orange, Case No. 30-2012-00602596-CU-OE-CXC, Deposition Testimony on January 19, 2016.

56. In re MyFord Touch Consumer Litigation, Whalen, et al. vs. Ford Motor Company, United States
    District Court Northern District of California San Francisco Division, Case No. 13-cv-3072-EMC,
    Deposition Testimony on February 23, 2016.




                                                                                                 Page | 11
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 75 of 79




57. United States of America, ex rel. Glenda Martin v. Life Care Centers of America, Inc., United States
    District court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:08-CV-251 & United
    States of America, ex rel. Tammie Taylor v. Life Care Centers of America, Inc., United States District
    court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:12-CV-64, Deposition
    Testimony on March 4, 2016.

58. The United States of America and the State of Florida ex rel. Angela Ruckh v. CMC II LLC, United
    States District court for the Middle District of Florida Tampa Division, Civil Action No. 8:11 CV
    1303 SDM-TBM, Deposition Testimony on March 16, 2016.

59. Bertha Sanchez, et al. v. St. Mary Medical Center, et al., Superior Court of the State of California for
    the County of San Bernardino, Case No. CIVDS 1304898, Deposition Testimony on July 13, 2016.

60. Christian Juarez, et al v. Dignity Health, a California corporation, et al., Superior Court of the State
    of California, County of Los Angeles, Central Civil West District, Case No. BC550950, Deposition
    Testimony on August 15, 2016.

61. In Re Dial Complete Marketing and Sales Practices Litigation, United States District Court, District
    of New Hampshire, Case No. 11-md-2263-SM (MDL Docket No. 2263), Deposition Testimony on
    August 30, 2016.

62. In Re: Myford Touch Consumer Litigation, United States District Court, Northern District of
    California, San Francisco Division, Case No. 13-cv-3072-EMC, Deposition Testimony on September
    16, 2016.

63. United Healthcare Insurance Company v. Lincare Inc., Case Improvement Plus of Texas Insurance
    Company: Care Improvement Plus South Central Insurance Company: Care Improvement Plus of
    Maryland, Inc. v. Lincare Inc., In An Arbitration Before the American Arbitration Association, Case
    No. 01-15-0003-4095, Deposition Testimony on December 21, 2016.

64. The Moses H. Cone Memorial Hospital Operating Corporation d/b/a Cone Health v. Springfield
    Service Corporation d/b/a SPI Healthcare, United States District Court for the Middle District of
    North Carolina, Civil Action No. 1:13-cv-651, Deposition Testimony on January 17, 2017.

65. The People of the State of California, acting by and through Orange County District Attorney Tony
    Rackauckas v. General Motors LLC, Superior Court of the State of California in and for the County
    of Orange Complex Litigation Division, Case No. 30-2014-00731038-CU-BT-CX, Deposition
    Testimony on April 20 and 21, 2017.

66. In Re: Emerson Electric Co. Wet/Dry Vac Marketing And Sales Litigation, United States District
    Court for the Eastern District of Missouri, MDL No. 2382, Civil Action No. 4:12-md-2382-HEA,
    Deposition Testimony on May 17, 2017.

67. The People of the State of California, acting by and through Orange County District Attorney Tony
    Rackauckas v. General Motors LLC, Superior Court of the State of California in and for the County
    of Orange Complex Litigation Division, Case No. 30-2014-00731038-CU-BT-CX, Rebuttal
    Deposition Testimony on June 13, 2017.




                                                                                                    Page | 12
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 76 of 79




68. Clayton Dezan, et al. v. Dignity Health, a California Corporation; Community Hospital of San
    Bernardino, et al, Superior Court of The State of California for the County of San Bernardino, Case
    No. CIVDS1516658, Deposition Testimony on August 22, 2017.

69. Millennium Health, LLC v. Blue Shield of California, Counterclaim, Blue Shields of California v.
    Millennium Health, LLC, American Arbitration Association, Case No. 01-15-0005-5926, Deposition
    Testimony on August 24, 2017.

70. Matthew Townsend, et al. v. Monster Beverage Corporation and Monster Energy Company, United
    States District Court Central District of California, Case No. 5:12-cv-02188 VAP (KKx), Deposition
    Testimony on September 20, 2017.

71. Welltower Inc., v. Scott M. Brinker, In the Court of Common Pleas Lucas County, Ohio, Case No.
    CI-17-2692, Deposition Testimony on October 4th, 2017.



Testimony

1.   State of Tennessee, ex rel., Douglas Sizemore, Petitioner vs. Xantus Healthplan of Tennessee, Inc.,
     Chancery Court of Davidson County, Tennessee at Nashville, Case No 99-917-II, Trial Testimony,
     October 16, 2001.

2.   State of Tennessee, ex rel., Douglas Sizemore, Petitioner vs. Xantus Healthplan of Tennessee, Inc.,
     Chancery Court of Davidson County, Tennessee at Nashville, Case No 99-917-II, Rebuttal
     Testimony, October 26, 2001.

3.   Howard Wright, Inc., a California corporation doing business as AppleOne Employment Services,
     Plaintiffs, vs. Olsen Staffing Services, Inc., a Delaware Corporation, Dagney Smith, an individual,
     Vicky Riechers, an individual, and Linda Shiftman, an individual, Defendants, Superior Court of the
     State of California for the County of Los Angeles, Case No. BC 200657, Trial Testimony, March 4,
     2002.

4.   Columbia/HCA Healthcare Corporation - Billing Practices Litigation, United States District Court,
     Middle District of Tennessee, Nashville Division, Case No. 3-98-MDL-1227 on June 28, 2002.

5.   Sacred Heart Medical Center, et al., Plaintiffs v. Department of Social and Health Services, and
     Dennis Braddock, the Secretary of the Department of Social and Health Services, Defendants,
     Superior Court of the State of Washington in and for the County of Thurston, No. 00-2-01898-1,
     Testimony in Liability Trial, April 14, 2003.

6.   Diversified Property, a general partnership, Dora Saikhon Family Trust, and Nancy Saikhon Borrelli,
     an individual, Plaintiffs v. Manufacturers Life Insurance (U.S.A.), a Michigan corporation,
     erroneously sued as Manufacturers Life Insurance Company, Inc., Defendants in the Superior Court
     of California, County of San Diego, Case No.: GIC 815128, Trial Testimony on October 25, 2004.




                                                                                                Page | 13
        Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 77 of 79




7.    Bridgestone/Firestone North American Tire v. Sompo Japan Ins. Co. of America, United States
      District Court for the Middle District of Tennessee Nashville Division Civil Action NO. 3-02-1117,
      March 7, 2005

8.    Group Anesthesia Services, A Medical Group, Inc., Claimant, vs. American Medical Partners of
      North Carolina, Inc., etc., et al., Respondents, JAMS Arbitration, Reference No. 1100040919,
      Arbitration Testimony on March 23, 2005.

9.    Goldman et al. v. RadioShack Corporation, United States District Court, Eastern District of
      Pennsylvania, Case No. 03 CV 0032, Testimony in Liability Trial, on June 28 and 29, 2005.

10. Goldman et al. v. RadioShack Corporation, United States District Court, Eastern District of
    Pennsylvania, Case No. 03 CV 0032, Rebuttal Testimony in Liability Trial, on July 5, 2005.

11.   Mauna Loa Vacation Ownership LLP v. Accelerated Assets, LLP. United States District Court,
      District of Arizona, Case No. CIV 03-0846 PCT DGC. Trial Testimony, on February 22, 2006.

12. School Districts’ Alliance v. State of Washington, United States District Court, Eastern District of
    Thurston, Case No. 04-2-02000-7, Trial Testimony on November 13, 2006.

13. In the Matter of Premier Medical Group, PC, Appellant – Department of Health and Human Services,
    Office of Medicare Hearings and Appeals, Southern Field Office, ALJ Appeal No. 1-221579701,
    Medicare Appeal No. 1-18761858, Provider No. 3706654, AR No. 9406352171039, Judge Zaring
    Robertson, US Administrative Law Judge, Testimony on April 1, 2008.

14. Darensburg et al. v. Metropolitan Transportation Commission, U.S. District Court, Northern District
    of California, Case No. C-05-1597-EDL, Trial Testimony on October 9, 2008.

15. R. Molina et al. v. Lexmark International, Inc., Superior Court of the State of California for the
    County of Los Angeles, Case No. BC339177, Trial Testimony on October 22 and 26, 2009.

16. Dole Fresh Fruit International, Ltd, Hyundai Precision America, Inc., ADRS Case #05-1138-RTA,
    Trial Testimony on February 19, 2010.

17. In the matter of University of Tennessee Cancer Institute, ALJ Appeal No. 1-446 575 318, Office of
    Medicare Hearings & Appeals, Judge Z. Robertson, US Administrative Law Judge, Testimony on
    April 20, 2010.

18. Urga, et al. v. Redlands Community Hospital, Superior Court of the State of California, County of
    San Bernardino, Case No. SCVSS 123769, Trial Testimony on July 20, 2010.

19. Marine Engineers’ Beneficial Association v. Department of Transportation, Ferries Division Federal
    Mediation & Conciliation Service Cause No. 110105-52404-6 AGO Matter No. 10499471, July 19,
    2011.

20. Richard Robinson v. County of Los Angeles, et. al., United States District Court of California, Central
    District, Case No. CV06-2409 GAF (VBKx), Trial Testimony on December 1, 2011.

21. In the matter of American Home Patient, ALJ Hearing, Appeal No. 1-982137828, Office of Medicare
    Hearings & Appeals, Miami Office Southern Field Division, Testimony on October 29, 2012.



                                                                                                   Page | 14
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 78 of 79




22. In the matter of American Home Patient, ALJ Hearing, Appeal No. 1-924297238, Office of Medicare
    Hearings & Appeals, Irvine Office Western Field Division, Hearing Testimony on February 28,
    2013.

23. TaylorMade Golf Company Challenge to Callaway Golf Company’s Final Response, National
    Advertising Division, New York, Testimony on March 13, 2013.

24. United States of America, ex rel. Tammie Taylor v. Life Care Centers of America, Inc., United States
    District Court Eastern District of Tennessee at Chattanooga, Civ. Action No. 1:12-CV-64, Testimony
    on May 13, 2014.

25. United States of America v. Houshang Pavehzadeh, United States District Court for the Central
    District of California, No. CR 13-0320-R, Testimony on May 19, 2014.

26. Sherman Way Oil, Inc. (Bijan Pouldar), American Pacific Enterprises Group (Sherwin Louie),
    Bahman Kohanteb, Hamid Kalhor , Claimants, Vs. Circle K Stores, Inc., Respondent, Alternative
    Dispute Resolution Case No’s 13-7103-DSC through 13-7106-DSC, Arbitration Testimony on
    October 10, 2014.

27. Heidi’s Children Dental Center (DC14-0813-204-LM) vs. Denti-Cal, Testimony at Administrative
    Law Judge Hearing, Judge Lewis Munoz, in Los Angeles on November 5, 2014.

28. AdvanceMed Audit of Altercare of Wadsworth, Medicare Appeal, Medicare Appeal No. 1-
    912446681, Bertha Sanchez, et al. v. St. Mary Medical Center, et al., Superior Court of the State of
    California for the County of San Bernardino, Case No. CIVDS 1304898, Certification Hearing
    Testimony on October 21, 2016.

29. Michael Bozsik v. Livingston International Inc., Ontario Superior Court of Justice, Court File No.
    5270/14, Cross Examination Testimony on May 12, 2016.

30. Bertha Sanchez, et al. v. St. Mary Medical Center, et al., Superior Court of the State of California for
    the County of San Bernardino, Case No. CIVDS 1304898, Certification Hearing Testimony on
    October 21, 2016.

31. In Re Dial complete Marketing and Sales Practice Litigation, United States District Court, District of
     New Hampshire, Case No. 11-md-2263-SM (MDL Docket No. 2263), Hearing Testimony on
     November 16, 2016.

32. United Healthcare Insurance Company v. Lincare Inc., Case Improvement Plus of Texas Insurance
    Company: Care Improvement Plus South Central Insurance Company: Care Improvement Plus of
    Maryland, Inc. v. Lincare Inc., In An Arbitration Before the American Arbitration Association, Case
    No. 01-15-0003-4095, Arbitration Testimony on February 6, 2017.

33. The United States of America and The State of Florida ex rel. Angela Ruckh v. CMC II, LLC, United
    States District Court for the Middle District of Florida Tampa Division, Civil Action No. 8:11 CV
    1303 SDM-TBM, Trial Testimony on February 8, 2017.

34. Federal Government of Germany v. A Consortium of Publicly Traded Companies in an arbitration
    under the laws of Germany, Arbitration Testimony on March 21 and 22, 2017.




                                                                                                    Page | 15
       Case 3:16-cv-00523-JCS Document 203 Filed 02/06/19 Page 79 of 79




35. In Re Determination of Royalty Rates and Terms for Transmission of Sound Recordings by Satellite
    Radio and “Preexisting” Subscription Services (SDARS III), United States Copyright Royalty Judges
    The Library of Congress Washington, D.C., Docket No. 16-CRB-0001-SR/PSSR (2018-2022), Trial
    Testimony on May 9, 2017.

36. ZPIC Audit Appeal of Providence Health System Southern California, Office of Medicare Hearings
    and Appeals, OMHA Appeal Number 1-1823418684, Hearing Testimony on October 16, 2017.



Publications
    Boedeker, Stefan and Goetz Trenkler (2001) - "A Comparison of the Ridge and Iteration Estimator"
    - in: Econometric Studies: A Festschrift in Honour of Joachim Frohn (ed. by Ralph Friedmann, Lothar
    Knueppel, and Helmut Luetkepohl), New Brunswick




Professional and Business History

»   Berkeley Research Group, 2010 - Present, Managing Director
»   Resolution Economics, 2008 - 2010, Partner
»   Alvarez & Marsal, 2007 - 2008, Managing Director
»   LECG LLC, 2005 - 2007, Director
»   Navigant Consulting Inc., 2004 -2005, Managing Director in Litigation and Investigation Practice
»   Deloitte & Touche LLP, 2003 - 2004, Leader of the Economic and Statistical Consulting Practice in
    the West Region
»   PricewaterhouseCoopers LLP, 2002 - 2003, Leader of the Litigation Consulting Group in Los
    Angeles, Leader of the Economic and Statistical Consulting Practice in the West Region
»   Andersen LLP, 1992 - 2002, Partner (since 2000), last position held: Director of Economic and
    Statistical Consulting practice in the Pacific Region
»   University of California, San Diego, 1989 - 1991, Teaching Assistant, Department of Economics
»   German Government, 1986 - 1989, Economic Research Assistant




                                                                                               Page | 16
